Exhibit 10.1

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/ INDICATES MATERIAL THAT HAS BEEN OMITTED
AND FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED
MATERIAL HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

LOGO [g29462image001.jpg]

 

General Agreement #20001130.2.C

 

For the Procurement of

 

Telecommunications Hardware, Software, and Services

 

Between

 

Avici Systems Inc.

 

and

 

AT&T Corp.

 

Agreement made December 21, 2000 by and between Avici Systems Inc., (“Supplier”)
a Delaware corporation, having a place of business at 101 Billerica Avenue North
Billerica, MA 01862-1256 and AT&T Corp. (“AT&T Corp.”), a New York corporation,
having a place of business at 900 Route 202/206 Bedminster, NJ 07921-0752, to
facilitate the anticipated future procurement of Telecommunications Hardware,
the license of Software, and the purchase of Maintenance, and Installation
Services, (“Services”) and parts.

 

On the basis of Supplier’s representations and in reliance upon Supplier’s
expertise in analyzing, designing and providing Hardware, Software and Services
appropriate for Company’s applications, the parties agree as follows:

 

ARTICLE 1 - NATURE OF THE AGREEMENT

   7

    1.1

       Statement of Purchases    7

    1.3

       AT&T Customers    7

    1.4

       Duration    8

    1.5

       Notices    8

    1.6

       Survival of Obligations    9



--------------------------------------------------------------------------------

ARTICLE 2 - ORDERING AND DELIVERY

   9

    2.1

       Form Of Order    9

    2.2

       Contents of Order    9

    2.3

       Shipping    10

    2.4

       Title to Material; Risk of Loss    10

    2.5

       CFC Packaging    11

    2.6

       Heavy Metals in Packaging    11

    2.7

       Delivery Intervals    11

    2.8

       Return of Hardware and Software    13

    2.9

       Change    13

ARTICLE 3 - PRICES AND PAYMENT

   14

    3.1

       Pricing    14

    3.2

       Terms    14

    3.3

       Invoicing and Payment    14

    3.4

       Services Invoicing and Payment    15

    3.5

       Taxes    15

ARTICLE 4 - INTELLECTUAL PROPERTY RIGHTS

   16

    4.1

       Use of Information    16

    4.2

       Developed Information    17

    4.3

       Authorship, Copyright and Mask Work Rights    17

    4.4

       Inventions    18

    4.5

       Licenses    18

ARTICLE 5 - RISK MANAGEMENT

   18

    5.1

       Termination    18

    5.2

       Indemnity    19

    5.3

       Insurance    20

    5.4

       Liquidated Damages/Late Delivery/Cancellations    20

    5.5

       Impleader    22

    5.6

       Reconciliation    22

    5.7

       Limitation of Liability    23

    5.8

       New Product/Feature Delivery Requirements    23

ARTICLE 6 - PURCHASE OF PRODUCT

   24

    6.1

       Documentation    24

    6.2

       Training    25

    6.3

       Supplier Testing    25

    6.4

       Environmental/Reliability Testing    26

    6.5

       FCC Registration    27

    6.6

       Radio Frequency Standards    27

    6.7

       Marking    27

    6.8

       Future Improvements and Benefits    27

    6.9

       Assurance of Supply    28

    6.10

       Changes to Deliverables by Supplier    28



--------------------------------------------------------------------------------

ARTICLE 7 - HARDWARE AND SERVICES, AND MAINTENANCE WARRANTY

   29

    7.1

       Hardware Warranty    29

    7.2

       Services and Maintenance Warranty.    30

    7.3

       Repair and Replacement Parts/Services—Emergency Service and Disaster
Recovery    31

    7.6

       Support of Self and Third Party Maintenance    34

    7.7

       Technical Support    34

    7.8

       Disposition of Recurring No-Trouble-Found Returns    34

    7.9

       Failure Mode Analysis of Failed Components    35

ARTICLE 8 - INSTALLATION SERVICES

   35

    8.1

       Statement of Installation services    35

    8.2

       RESERVED    36

    8.3

       Protection of Service and Property    36

    8.4

       Installation Services Warranty    36

    8.5

       Rejection And Replacement, Or Removal Of Work And Material    36

    8.6

       Company’s Equipment    37

    8.7

       Breakage, Disappearance, And Condition    37

    8.8

       Claims And Losses    38

    8.9

       Reporting Defects    38

    8.10

       Building Permit, Licenses, Notice    38

    8.11

       Control Of Work    38

    8.12

       Service Records    38

    8.13

       Suspension Of Work    39

    8.14

       Clean Up    39

    8.15

       Supplier Interference    39

    8.16

       Safety of Work    39

    8.17

       Work Done By Others    39

    8.19

       Support of Self and Third Party installation    40

ARTICLE 9 – SOFTWARE

   40

    9.1

       Definitions.    40

    9.2

       Firmware    41

    9.3

       License Grant    42

    9.4

       License Fee    42

    9.5

       Enhancements and Maintenance    42

    9.6

       Intellectual Property Rights    43

    9.7

       Modifications    43

    9.8

       Re-designation or Transfer of Designated Site or Computer    44

    9.9

       Remote Access    44

    9.10

       Software and Programming Aids    44

    9.11

       Source Programs and Technical Documentation    45

    9.12

       Software Warranty    45

ARTICLE 10 – MISCELLANEOUS

   47

    10.1

       Assignment And Subcontracting    47

    10.2

       Assignment by Company    47



--------------------------------------------------------------------------------

    10.3

       Governing Law    47

    10.4

       Clause Headings    48

    10.5

       Compliance with Laws    48

    10.6

       Entire Agreement    48

    10.7

       Export Control    48

    10.8

       Force Majeure    49

    10.9

       Government Contract Provisions    49

    10.10

       Identification    50

    10.11

       Identification Credentials    50

    10.12

       ISO 9000    50

    10.13

       Labor Relations    51

    10.14

       Mediation    51

    10.15

       Non-Exclusive Market Rights    51

    10.16

       No Liens    52

    10.17

       Publicity    52

    10.18

       Releases Void    52

    10.19

       Right of Entry and Plant Rules    52

    10.20

       Severability    53

    10.21

       Supplier’s Employees    53

    10.22

       Utilization of Minority and Women-owned Business Enterprises    54

    10.23

       Waiver    54

 

EXHIBITS

    

Exhibit A

   CARRIERS - FOB/FREIGHT TERMS SHIPPING & ROUTING INSTRUCTIONS

Exhibit B

   MAINTENANCE AND SUPPORT SERVICES

Exhibit C

   ENGINEERING AND INSTALLATION REQUIREMENTS

Exhibit D

   MWBE REPORTING

Exhibit E

   ESCROW AGREEMENT

Appendix 1

   Definitions Appendix for Escrow Agreement

Exhibit F

   HARDWARE, SOFTWARE AND SERVICES, PRICING AND DISCOUNTS

Exhibit G

   AFFLIATE LISTING

Exhibit H

   NEW PRODUCTS MILESTONES



--------------------------------------------------------------------------------

DEFINITIONS

 

The following definitions apply to this Agreement:

 

Associates

 

Means employees, consultants, reps or agents of either party

 

Component-level Hardware- is defined as the following: bay controllers, blower
modules, servers and modules.

 

Documentation

 

User, technical and operating manuals, including the operating instructions,
guides and manuals, necessary to enable Company property to use the Hardware and
Software.

 

Federal Government

 

Is defined as the US government.

 

Firmware

 

Operating program in machine readable form and related documentation and storage
media here for normally furnished with or embedded in the Hardware.

 

Hardware

 

Means data processing and similar equipment, and also includes options,
accessories and attachments for more basic equipment. Hardware includes as a
component thereof any Media fixedly embedded therein in that it is not normally
replaced except for maintenance and repair. Hardware may include in its meaning,
depending upon context, a system or systems consisting of tangible Hardware and
intangible Software.

 

Medium or Media

 

Any document, print, tape, disc, tool, semiconductor chip or other tangible
article by which Software or documentation or other information is delivered to
Company by Supplier.

 

Modifications

 

Company additions to the Software, deletions from the Software, or merges of the
Software with one or more programs owned or licensed by Company forming an
updated and otherwise modified Software.

 

National Government

 

Is defined as the Canadian government or other national governments as mutually
agreed by the parties.



--------------------------------------------------------------------------------

Order

 

Company’s form of purchase order used for the purpose of ordering Deliverables
in accordance with Article 2 of the Agreement.

 

Software

 

Intangible Information constituting one or more computer or apparatus programs
and the informational content of such programs, together with any Documentation
supplied in conjunction with and supplementing such programs, the foregoing
being provided to Company by way of electronic transmission or by being fixed in
Media furnished to Company.

 

System-level Hardware

 

Is defined as the Avici TSR bay (chassis), including all Component-level
Hardware, or any other Hardware not defined as Component Level Hardware
purchased under this Agreement unless mutually agreed otherwise in writing by
the parties.

 

Use

 

Use of Software means use by any individual having authorized access to the
Hardware on which the Software is operated.

 



--------------------------------------------------------------------------------

ARTICLE 1 - NATURE OF THE AGREEMENT

 

1.1 Statement of Purchases

 

Supplier agrees to sell and Company agrees to purchase Hardware and Services,
and in the case of Software, license, in accordance with the terms and
conditions of this Agreement. Hardware, Software and Services (collectively
referred to herein as “Deliverables”) are set forth on Exhibit F, which may be
amended from time to time (i) by Supplier solely to add new products, or (ii) if
Supplier discontinues any product, provided any such amendment is in accordance
with Article 3.1, or (iii) by mutual agreement of the parties, acting in a
reasonable manner. Deliverables furnished under this Agreement will be on an “as
ordered” basis. Company has no obligation to purchase Deliverables. The term
“Order” means Company’s form of purchase order used for the purpose of ordering
Deliverables in accordance with Article 2 below. Company may order only those
items set out on Exhibit F at the time of submission of the Order unless
otherwise mutually agreed to in writing by both parties.

 

1.2 Ordering Companies

 

Any of the corporations listed below, or such additional Associated Entities (as
defined below), both U.S. and Canadian, listed in Exhibit G, and as may be
designated in writing by AT&T Corp., may order under this Agreement:

 

AT&T Corp.

 

AT&T Network Procurement LP (“ANP”)

 

Company may at any time add Associated Entities to Exhibit G with Supplier’s
approval which shall not be unreasonably withheld.

 

For the purpose of this Agreement, the term “Company” shall mean AT&T Corp. or
an Associated Entity, which enters into or issues a contract or Order under this
Agreement. An associated corporation, partnership, or venture is an entity,
twenty (20) percent of whose voting stock or ownership interest is owned
directly or indirectly by AT&T Corp. (“Associated Entity”) Any contract or order
issued under this Agreement will be a contractual relationship between the
ordering Company and Supplier and Supplier shall look only to the ordering
Company for performance of the ordering Company’s obligations under such
contract or order.

 

1.3 AT&T Customers

 

AT&T Network Procurement LP (“ANP”), shall have the right to order under this
Agreement and to lease, resell, sub-license or otherwise transfer any
Deliverables procured under this Agreement to AT&T Corp. or any Associated
Entity, (each an “AT&T Customer”). All contractual obligations and undertakings
of Supplier and rights of ANP under such Orders including but not limited to
software licenses and other intellectual property rights, warranties, guaranties
and indemnities, shall run to the benefit of and apply to, and may be enforced
directly by, any AT&T Customer to which ANP leases, resells, or transfers
particular products procured from Supplier hereunder, subject to the limitations
applicable to ANP under such orders. The preceding provisions of this clause are
in addition to and not in lieu of any other rights of alienation or
transferability of the purchaser under this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

Hardware purchased under this Agreement may be resold and the related Software
sublicensed by Company to its own customers when such Hardware and Software is
included as part of a sale of a package of Company’s products with integrated
value-added services such as installation, training, consulting, integration,
management and maintenance. Company is therefore authorized to distribute and
sublicense the Hardware and Software, to the extent necessary to effect the
transactions described in this Article, provided that, any agreement to
sublicense is consistent with the rights and obligations set forth herein and
includes terms and conditions no less restrictive than those contained in this
Agreement. AT&T Customer agrees that unless otherwise expressly set out in this
Agreement, it will not delete or modify any markings, notices, etc. on Hardware
or Software licensed from Supplier. Company shall notify Supplier of any such
sublicense. Notwithstanding the foregoing or anything to the contrary in this
Agreement, both parties agree that Company is free to sell any Hardware
initially acquired not for commercial resale from Supplier and transfer the
operating system software license associated with the Hardware when such
Hardware is sold to any third party of choice.

 

1.4 Duration

 

This Agreement is effective as of September 28, 2000 and shall continue in
effect until December 31, 2003 and thereafter, until terminated by either
Supplier or AT&T Corp. upon sixty (60) days’ prior written notice to the other
party. The amendment or termination of this Agreement shall not affect the
obligations of Company or Supplier under any then existing Order issued under
this Agreement, but the Order shall continue in effect as though this Agreement
had not been amended or terminated, as the case may be, and were still in effect
with respect to the Order.

 

1.5 Notices

 

Any notice or demand which under the terms of this Agreement or under any
statute must or may be given or made by Supplier or Company shall be in writing
and shall be given or made by confirmed facsimile, or similar communication or
by certified or registered mail addressed to the respective parties as follows:

 

To Company:

  To Supplier:

AT&T Corp.

  Avici Systems

900 Route 202/206 North

  101 Billerica Ave.

Bedminster, NJ 07921

  North Billerica, MA 01862

Attention: Thomas Brescia

  Attn: Barbara Cary

 

Such notice or demand shall be deemed to have been given or made when sent by
facsimile, or other communication or when deposited, postage prepaid in the U.S.
mail. The above addresses may be changed at any time by giving prior written
notice as above provided.

 

- 8 -



--------------------------------------------------------------------------------

1.6 Survival of Obligations

 

It is agreed that certain obligations of the parties under this Agreement,
which, by their nature would continue beyond the termination, cancellation, or
expiration of this Agreement, shall survive termination, cancellation or
expiration of this Agreement. Such obligations include, by way of illustration
only and not limitation, those contained in the COMPLIANCE WITH LAWS,
IDENTIFICATION, INDEMNITY, INSURANCE, RELEASES VOID, USE OF INFORMATION and
WARRANTY clauses.

 

ARTICLE 2- ORDERING AND DELIVERY

 

2.1 Form Of Order

 

Company shall submit Orders to purchase all Deliverables under this Agreement.
Each Order will reference this Agreement. Each Order shall be deemed to
incorporate the terms and conditions of this Agreement. Supplier shall provide
to Company an acknowledgment of receipt of each Order in electronic or written
format within forty- eight (48) hours after its receipt.

 

Supplier shall immediately notify Company if at any time it determines it is
unable to fulfill an Order or any of the conditions or requirements of an Order.
Such notification shall be oral followed by written confirmation within seven
(7) days. However, such notification by Supplier shall not in any case affect
Company’s rights and remedies available under this Agreement or otherwise for
Supplier’s failure or inability to comply with any Order. If notice of rejection
of an Order is not received by Company within (5) business days from the date of
issuance of an Order, the Order shall be deemed to have been accepted by
Supplier. Supplier shall not reject any Order which complies with the terms of
this Agreement, and does not add any new terms and conditions, unless mutually
agreed to, in writing, by both parties.

 

If the Order is deemed inaccurate by Supplier for any reason, Supplier shall
contact the ordering Company within forty eight (48) hours of receipt of such
order.

 

2.2 Contents of Order

 

An Order for the purchase of Deliverables shall be written on Company’s purchase
order form and shall contain the following:

 

1. The incorporation by reference of this Agreement.

 

2. The incorporation by reference of the applicable functional performance
specifications;

 

3. A complete list of the Deliverables to be purchased specifying quantity,
type, model, feature description and purchase price to be paid (net of purchase
option credit if applicable) and the invoice address;

 

4. The location at which the Hardware is to be installed and used including
floor, street, city and state;

 

- 9 -



--------------------------------------------------------------------------------

5. The Delivery date, and installation date, (installation date only if
required); and

 

6. A complete list of the Services and associated costs, if any, such as, but
not limited to, training, if any required, and a schedule of their performance;

 

Ordered Hardware and Software shall be shipped complete on date(s) specified in
an Order unless otherwise agreed to by Company.

 

2.3 Shipping

 

Supplier shall: (1) ship the Hardware and Software complete unless instructed
otherwise; (2) ship to the destination designated in the Agreement or Order; (3)
ship according to routing instructions given by Company; (4) place the Agreement
and Order number on all subordinate documents; (5) enclose a packing memorandum
with each shipment and, when more than one package is shipped, identify the
package containing the memorandum; and (6) mark the Agreement and Order number
on all packages and shipping papers. Adequate protective packing shall be
furnished at no additional charge. Shipping and routing instructions may be
furnished or altered by Company verbally, to be confirmed in writing, by email,
facsimile or other written communication within forty eight (48) hours. If
Supplier does not comply with the terms of the TITLE TO MATERIAL; RISK OF LOSS
clause of this Agreement or Order or with Company’s shipping or routing
instructions, Supplier authorizes Company to deduct from any invoice of Supplier
(or to charge back to Supplier), any reasonably increased costs incurred by
Company as a result of Supplier’s noncompliance.

 

Unless otherwise directed by Company, Supplier shall (a) ship Deliverables from
its nearest facility capable of filling the Order, (b) use the lowest published
common carrier rates (rail, truck or freight forwarder), (c) prepay
transportation charges, and (d) add transportation charges at cost as a separate
item on Supplier’s invoice when the cost of transportation is to be borne by
Company. If requested by Company, Supplier agrees to substantiate such charges
by providing Company with the original freight bill or a copy thereof.

 

Upon Company’s request, Supplier shall utilize Company’s contract carriers for
the transportation of Hardware and Software ordered hereunder. Supplier shall
coordinate the transportation of Hardware and Software with Company’s carrier
and advise Company’s carrier that the material is being transported in
accordance with Company and carrier’s agreement. Company’s carriers shall be
those shown in Exhibit A - Carriers, attached hereto and made a part hereof.

 

2.4 Title to Material; Risk of Loss

 

Supplier shall ship all Hardware and Software purchased pursuant to this
Agreement or any Order FOB destination as listed on the applicable Order
(“Destination Point’) provided such destination is within the United States or
Canada. Title to Hardware and risk of loss and damage to Deliverables shall vest
in Company when Deliverables (excluding Software) have been

 

- 10 -



--------------------------------------------------------------------------------

delivered to the Destination Point. In the event an order stipulates that
Supplier or its agent is to perform installation Services in accordance with
Article 8, and Hardware is being shipped to the installation site, title to the
Hardware, and risk of loss and damage to Deliverables shall remain with Supplier
until completion of installation. Supplier shall convey good title, free from
any claim or encumbrance, for all Deliverables (excluding Software) delivered to
Company under this Agreement.

 

2.5 CFC Packaging

 

Supplier warrants that all packaging materials furnished under this Agreement
and all packaging associated with Hardware, and Software, furnished under this
Agreement were not manufactured using and do not contain chlorofluorocarbons.
“Packaging,” means all bags, wrappings, boxes, cartons and any other packing
materials used for packaging. Supplier agrees to indemnify, defend (at Company’s
request), and hold harmless Indemnitees from and against any losses, damages,
claims, demands, suits, liabilities, fines, penalties, and expenses (including
reasonable attorneys’ fees) that arise out of or result from Company’s good
faith reliance upon this warranty subject to the procedural provisions of
Section 5.2 below

 

2.6 Heavy Metals in Packaging

 

Supplier warrants to Company that no lead, cadmium, mercury or hexavalent
chromium have been intentionally added to any packaging or packaging component
(as defined under applicable laws) to be provided to Company under this
Agreement. Supplier further warrants to Company that the sum of the
concentration levels of lead, cadmium, mercury and hexavalent chromium in the
package or packaging component provided to Company under this Agreement or an
Order does not exceed one hundred (100) parts per million. Upon request,
Supplier shall provide to Company Certificates of Compliance certifying that the
packaging and/or packaging components provided under this Agreement are in
compliance with the requirements set forth above in this clause. Supplier agrees
to indemnify, defend (at Company’s request), and hold harmless Indemnitees (all
hereinafter referred to in this clause as “Company”) from and against any
losses, damages, claims, demands, suits, liabilities, fines, penalties, and
expenses (including reasonable attorneys’ fees) that arise out of or result from
Company’s good faith reliance upon said warranties or any certifications of
compliance, subject to the procedural provisions of Section 5.2 below.

 

2.7 Delivery Intervals

 

2.7.1 Company shall specify the delivery date for Hardware and Software and, if
applicable, the job completion date for Services, on the Order. After Supplier
has acknowledged and accepted an Order in accordance with Article 2.1, FORM OF
ORDER, and if Supplier fails to provide Deliverables upon the agreed to delivery
or job completion date, then in addition to all other rights and remedies at law
or equity or otherwise, and without any liability or obligation of Company,
Company shall have the right to: (a) cancel such Order, or (b) extend such
delivery or job completion date to a later date, subject, however, to the right
to cancel as in (a) preceding if

 

- 11 -



--------------------------------------------------------------------------------

delivery is not made or performance is not completed on or before such extended
delivery or job completion date. If Company elects to extend such delivery or
job completion date; Supplier agrees to absorb the difference between the
charges to ship normal transportation and the charges to ship premium overnight.

 

2.7.2 Supplier agrees not to deliver Deliverables prior to the agreed upon
delivery date without Company’s prior written authorization.

 

2.7.3 Company shall, on or before [CONFIDENTIAL TREATMENT REQUESTED] /*/, supply
Supplier [CONFIDENTIAL TREATMENT REQUESTED] /*/ forecast of its good faith
estimated Deliverables requirements for Bays and Modules as set forth on Exhibit
F for the next calendar year period (“the Annual Forecast”). In addition,
Company will provide an updated forecast [CONFIDENTIAL TREATMENT REQUESTED] /*/
of its good faith estimated Deliverables requirements for [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Company will also make commercially reasonable efforts
to update such forecasts when significant changes occur (“Updated Forecasts”).
Forecast information shall be for planning purposes only and shall not represent
Company’s commitment to purchase any or all such Deliverables or create any
other obligation whatsoever by Company.

 

2.7.4 Supplier agrees to meet the following delivery interval for Orders placed
during the remainder of 2000:

 

2.7.4.1 Furnish only: [CONFIDENTIAL TREATMENT REQUESTED] /*/ from receipt of
Order, or an alternative mutually agreed to in writing by both parties.

 

2.7.4.2 Beginning January 1st, 2001, Supplier agrees to meet the following
delivery interval - For Furnish only: Supplier will deliver Deliverable to
Company within [CONFIDENTIAL TREATMENT REQUESTED] /*/ from receipt of Order. If
Supplier delivers Deliverable to Company after [CONFIDENTIAL TREATMENT
REQUESTED] /*/ from receipt of Order, Supplier shall be subject to the
provisions of Section 5.4 (b) of the Agreement.

 

a) Notwithstanding the foregoing, Supplier shall use best efforts to meet a
[CONFIDENTIAL TREATMENT REQUESTED] /*/ delivery interval for Orders placed
between and including January 1st 2001 and December 31st 2001 solely for
Component-level Hardware. However, Supplier will not be subject to the
provisions of Section 5.4 (b) of the Agreement for the delay in delivering
Component-level Hardware until after [CONFIDENTIAL TREATMENT REQUESTED] /*/ from
receipt of Order.

 

2.7.4.3 Beginning January 1st, 2002 Supplier agrees to meet the following
delivery interval: For Furnish only: Supplier will deliver Deliverable to
Company [CONFIDENTIAL TREATMENT REQUESTED] /*/ from receipt of Order. If
Supplier does not deliver Deliverable to Company within [CONFIDENTIAL TREATMENT
REQUESTED] /*/ from receipt of Order, Supplier shall be subject to the
provisions of Section 5.4 (b) of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

a) Notwithstanding the foregoing, Supplier shall use best efforts to meet a
[CONFIDENTIAL TREATMENT REQUESTED] /*/ delivery interval for Orders placed
between and including January 1st 2002 and December 31st 2002 solely for
Component-level Hardware. However, Supplier will not be subject to the
provisions of Section 5.4 (b) of the Agreement for the delay in delivering
Component-level Hardware until after [CONFIDENTIAL TREATMENT REQUESTED] /*/ from
receipt of Order.

 

2.7.4.4 Supplier shall make commercially reasonable efforts to reduce the
delivery interval for Deliverables to Company from [CONFIDENTIAL TREATMENT
REQUESTED] /*/ days during the third year of this Agreement.

 

2.7.5 if a supply shortage shall exist for any Deliverables furnished under this
Agreement, Supplier shall notify Company of such shortage as soon as it becomes
known to Supplier. At Company’s request it shall receive priority on allocation
of such Deliverable at least equal to that offered by Supplier to the most
preferred of its other customers, based upon priority criteria agreed to by
Supplier and its affected customers established for the particular shortage
condition.

 

2.8 Return of Hardware and Software

 

Whenever System-level Hardware under warranty is shipped for repair or
replacement purposes from and then back to Company, Supplier shall furnish all
labor and materials necessary for packing such System-level Hardware at no
charge to Company. Component-level Hardware under warranty shipped for repair or
replacement purposes shall be appropriately packed by Company, at its own cost
for labor and packing materials, and shipped to Supplier. In all cases of
Hardware under warranty being shipped to Supplier for repair or replacement,
Supplier shall arrange for and bear all costs including, but not limited to,
those of rigging, transportation and insurance. Supplier shall also bear all
risk of loss or damage from the time the Hardware is removed from Company’s site
until the Hardware is returned to the site.

 

2.9 Change

 

Company may at any time during the progress of —Services require additions,
deletions or alterations (all hereinafter referred to as a “Change”) to the
-Service Orders. Within [CONFIDENTIAL TREATMENT REQUESTED] /*/ after a request
for a Change, Supplier shall submit a proposal to Company which includes any
changes in Supplier’s prices or in the delivery or Service schedule necessitated
by the Change. Company shall within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of
receipt of the proposal, either (i) accept the proposal with a written amendment
directing Supplier to perform the Change or (ii) advise Supplier not to perform
the Change in which event Supplier shall proceed with the original Services. No
such Change shall be considered nor shall Supplier be entitled to any
compensation for work done pursuant to or in contemplation of a Change, unless
made pursuant to a written amendment or Order for Change issued by Company.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE 3 - PRICES AND PAYMENT

 

3.1 Pricing

 

Pricing and discounts for Deliverables including spare and repair parts shall be
as set out in Exhibit F, and will be the maximum prices charged therefore to
Company by Supplier (“Contract Price”). Exhibit F shall also contain
[CONFIDENTIAL TREATMENT REQUESTED] /*/, as set forth in Exhibit F, for
Deliverables. In the event, at any time, any of Supplier’s [CONFIDENTIAL
TREATMENT REQUESTED] /*/ for any Deliverable [CONFIDENTIAL TREATMENT REQUESTED]
/*/ as set out in Exhibit F, Exhibit F shall be immediately [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Company shall at all times pay Supplier the
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

3.2 Terms [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Supplier [CONFIDENTIAL TREATMENT REQUESTED] /*/. If, prior to the termination of
this Agreement, Supplier should [CONFIDENTIAL TREATMENT REQUESTED] /*/ referred
to in this clause.

 

At Company’s request, Supplier’s obligations under this clause shall be
[CONFIDENTIAL TREATMENT REQUESTED] /*/ by Company and Supplier Company and
Supplier will share the [CONFIDENTIAL TREATMENT REQUESTED] /*/ for the duration
of this Agreement. [CONFIDENTIAL TREATMENT REQUESTED] /*/ under this clause.

 

3.3 Invoicing and Payment

 

Supplier agrees to submit invoices promptly upon completion of shipment of
Hardware and Software. Invoices shall contain such information as Company may
reasonably request. Invoices shall be payable [CONFIDENTIAL TREATMENT REQUESTED]
/*/ after receipt by Company unless this Agreement or an accepted Order pursuant
to Article 2.1 calls for payment at a later time. Supplier shall (1) render
proper original invoices showing Order number, through routing, weight and unit
price per the denomination specified in the Order, invoices shall also contain
Deliverable codes pursuant to section (c) of the clause entitled MARKING below
(2) render separate invoices for each shipment and (3) forward bill of lading
and shipping notices with invoice. If prepayment of transportation charges is
authorized, Supplier shall include the transportation charges from the FOB point
to the destination as a separate item on the invoice stating the name of the
carrier used. Failure to provide Deliverables codes may delay processing of
payment until proper coding is provided by Supplier.

 

In the event of shortages or nonconformity’s, Company may withhold payment for
the portion of the Order which is short or nonconforming until the appropriate
corrections are made by Supplier. Payment of invoices shall not waive Company’s
rights to inspect test or reject.

 

- 14 -



--------------------------------------------------------------------------------

3.4 Services Invoicing and Payment

 

Supplier agrees to submit invoices promptly upon receiving notice that the
Services have been completed and accepted by Company in accordance with
applicable warranties, specifications or statements of work to Company’s
commercially reasonable satisfaction. Invoices shall contain such information as
Company may reasonably request. Invoices shall be payable [CONFIDENTIAL
TREATMENT REQUESTED] /*/ after receipt by Company unless this Agreement or an
accepted Order pursuant to Article 2.1 calls for payment at a later time.
Payment of invoices shall not waive Company’s rights to inspect, test or reject.
Failure to provide Deliverables codes may delay processing of payment until
proper coding is provided by Supplier.

 

3.5 Taxes

 

(a) Supplier will invoice COMPANY for any sales, use, federal excise or
value-added taxes on the Components and Services provided to COMPANY, except
where COMPANY provides Supplier with a resale or other exemption certificate;
provided, however, that COMPANY shall not pay or be responsible for any taxes:
(i) imposed on or with respect to Supplier’s net or gross income, capital or
franchise taxes, (ii) in the nature of employee withholding taxes, FICA,
Medicare taxes, unemployment insurance or other taxes relating to Supplier
personnel performing services hereunder, (iii) imposed on, with respect to, or
in connection with Supplier’s purchase of any supplies, materials, equipment,
software or services for use in providing the Components or Services, (iv) based
on or in respect of property or equipment used in providing the Components and
Services, or (v) in the nature of licenses or permits required to provide the
Components or Services.

 

(b) Supplier will segregate the fees payable under this Agreement into the
following separate payment streams: (i) those for taxable Components and
Services and (ii) those for nontaxable Components and Services.

 

(c) Supplier’s invoice will clearly identify all taxes and charges by locality.
In the event COMPANY or its designee (which may include Customer) is able to
recover any of the taxes paid by it pursuant to subsection (a) above, Supplier
will provide COMPANY with an invoice which includes information adequate to make
such recovery. Supplier hereby assigns and transfers to COMPANY or its designee
all of its right, title or interest in any refund for any taxes Supplier is
required to collect from COMPANY. To the extent permitted by applicable local
law, any claim for refund of such taxes will be made in the name of COMPANY or
its designee. COMPANY or its designee may initiate and manage litigation brought
in the name of COMPANY or such designee to obtain amounts paid for such taxes.
Supplier will use reasonable efforts to cooperate with COMPANY or its designee
in pursuing any refund claims for such taxes, including related litigation or
administration proceeding. In the event that a claim must be brought

 

- 15 -



--------------------------------------------------------------------------------

in the name of Supplier, Supplier will in good faith and with due diligence at
the sole expense of COMPANY or its designee contest the imposition of such tax;
provided, that Supplier will not be required to pursue such a protest if the
action (i) will result in a lien against Supplier for which COMPANY or its
designee has not adequately indemnified Supplier, (ii) will result in a penalty
being assessed against Supplier for which COMPANY or its designee has not
adequately indemnified Supplier or (iii) will result in Supplier taking a
position which, in the reasonable discretion of Supplier, is inconsistent with a
position that Supplier has taken, is taking or anticipates taking, in which case
Supplier will indemnify COMPANY or its designee for the disputed amount of the
tax only.

 

(d) Each party will provide and make available to the other any tax exemption
certificates or other tax-related information reasonably requested by the other
party.

 

ARTICLE 4 - INTELLECTUAL PROPERTY RIGHTS

 

4.1 Use of Information

 

Each Party shall view as the other party’s property any Information (defined as
all technical information, computer or other apparatus programs, specifications,
drawings, records, documentation, works of authorship or other creative works,
ideas, knowledge or data, written, oral or otherwise expressed) or Medium on
which it is stored, however conveyed, provided to, or acquired by, either Party
from the other under or in contemplation of this Agreement or an Order.
Notwithstanding the foregoing, Company shall have no obligation as to Supplier’s
Information not in tangible form, if not described as being proprietary or
confidential at the time of disclosure and is subsequently summarized in a
writing so marked and delivered to Company within thirty (30) days of disclosure
to Company. The receiving Party (“Recipient”) shall, at no charge to Disclosing
Party (“Discloser”), and as Discloser directs, destroy or surrender to Discloser
promptly at its request any such Medium or any copy of such Information. This
Agreement and all information marked as confidential and disclosed by either
Party to the Recipient, or which comes to the attention of either Party or its
employees, officers, agents or advisors (“Representatives”) during the course of
work pursuant to the terms of this Agreement, shall be “Confidential
Information”. The Recipient shall keep the Discloser’s Confidential Information
confidential and use it only in performing under this Agreement or an Order and
obligate its Representatives to do so. Notwithstanding the foregoing, Supplier
shall keep all Company information confidential which Supplier has reason to
know is Company’s Confidential Information. Neither Party shall willfully
disclose Confidential Information or knowingly permit its Representatives to
disclose Confidential Information to any person other than persons, including
its Representatives, having a specific need to know in performance of the work.

 

- 16 -



--------------------------------------------------------------------------------

If a subpoena or other legal process in any way concerning Confidential
Information is served upon Recipient or requires disclosure of Confidential
Information to a Federal or National government agency, the Recipient shall
notify the Discloser promptly, and the Recipient shall cooperate with the
Discloser, at the latter’s expense, in any lawful effort to contest the validity
of such subpoena or other legal process. Furthermore, the Recipient shall to the
extent allowed seek confidential treatment of Confidential Information prior to
disclosure of any such Confidential Information.

 

The obligations of confidentiality in this Section shall not apply to any
information when disclosed to it by the other Party, is information which a
Party independently develops without Confidential Information provided by
Discloser without any obligation of confidentiality, information which is or
becomes known to the public other than by breach of this Agreement or
information rightfully received by a Party from a third party without the
obligation of confidentiality.

 

4.2 Developed Information

 

Each Party shall retain all right, title and interest, including without
limitation all intellectual property rights in, technology or information owned
prior to the term of this Agreement. Each Party shall retain all right, title
and interest, including, without limitation, all intellectual property rights in
technology or information invented or developed during the term of this
Agreement, provided such technology or information is not as invented or as
developed or as otherwise as, a part of the Deliverables under this Agreement.

 

Supplier agrees that Supplier will and, where applicable, will have Supplier’s
associates (as defined in the INVENTIONS clause), [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Supplier further agrees that all [CONFIDENTIAL TREATMENT
REQUESTED] /*/, shall be kept in confidence by Supplier and Supplier’s
associates, shall be used only in performing this Agreement or in the filling of
orders hereunder, and may not be used for other purposes except upon such terms
as may be agreed upon between the parties in writing. If such Information
includes [CONFIDENTIAL TREATMENT REQUESTED] /*/. Supplier also agrees to acquire
from Supplier’s associates [CONFIDENTIAL TREATMENT REQUESTED] /*/ as to assure
that Company and AT&T Corp. [CONFIDENTIAL TREATMENT REQUESTED] /*/ under Article
4.2 shall be set out in a proposal prepared by Supplier for Company prior to
placement of Order and/or prior to commencement of such Services by Supplier. In
the event that [CONFIDENTIAL TREATMENT REQUESTED] /*/ such intellectual
property. Nothing in the foregoing shall be construed as imposing any
restriction on Supplier [CONFIDENTIAL TREATMENT REQUESTED] /*/ to other
commercial customers.

 

4.3 Authorship, Copyright and Mask Work Rights

 

The entire right, title, and interest, including copyright and mask work rights,
in all original works of authorship fixed in any tangible medium of expression
heretofore or hereafter created by Supplier, or on Supplier’s behalf, for
Company at Company’s expense [CONFIDENTIAL TREATMENT REQUESTED] /*/. The parties
expressly agree to consider as works made for

 

- 17 -



--------------------------------------------------------------------------------

hire those works ordered or commissioned in writing by Company which qualify as
such in accordance with U.S. Copyright laws. For all such original works,
Supplier agrees to provide documentation satisfactory to Company to assure the
conveyance of all such right, title, and interest, including copyright and mask
work rights, to Company.

 

4.4 Inventions

 

Each Party shall retain all right, title and interest, including without
limitation, all intellectual property rights, in all Information and Inventions
owned prior to the term of this Agreement. Each Party shall retain all right,
title and interest, including without limitation, all intellectual property
rights in all Information and Inventions invented or developed during the term
of this Agreement, [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

Supplier agrees that if any inventions, discoveries or improvements are
conceived, first reduced to practice, (“Inventions”) [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Supplier also agrees that, without charge to Company, Supplier
will and will have Supplier’s Associates [CONFIDENTIAL TREATMENT REQUESTED] /*/.
Supplier further agrees to [CONFIDENTIAL TREATMENT REQUESTED] /*/ to the extent
necessary and for purposes [CONFIDENTIAL TREATMENT REQUESTED] /*/. The licenses
so granted to Company and to AT&T Corp. include the right to grant sublicenses
to their subsidiaries and Associated Entities. Supplier also agrees to acquire
from its associates such assignments, rights and covenants as to assure that
Company and AT&T Corp. shall receive the rights provided for in this INVENTIONS
clause Any and all license fees, costs and expenses associated with such
Services, including the underlying intellectual property rights that may be
needed to use the Inventions which may result from Services provided under this
Article 4.4 shall be set out in a proposal prepared by Supplier for Company
prior to placement of Order and/or prior to commencement of such Services by
Supplier. In the event that such intellectual property is not identified in such
proposal[CONFIDENTIAL TREATMENT REQUESTED] /*/. Nothing in the foregoing shall
be construed as imposing any restriction on Supplier for [CONFIDENTIAL TREATMENT
REQUESTED] /*/ other commercial customers.

 

4.5 Licenses

 

No licenses, express or implied, under any patents, copyrights, trademarks or
other intellectual property rights are granted by Company to Supplier hereunder.

 

ARTICLE 5 - RISK MANAGEMENT

 

5.1 Termination

 

(a) Termination of Agreement – AT&T may terminate this Agreement in whole or in
part by giving Supplier at least sixty (60) days prior written notice. Prices
for any work remaining with Supplier under this Agreement terminated in part may
be adjusted to fairly reflect Supplier’s costs resulting from work withdrawn.
Upon termination, Company shall pay Supplier all amounts due for Deliverables
provided by Supplier to Company under this Agreement up to and

 

- 18 -



--------------------------------------------------------------------------------

including the effective date of termination. Such payment will constitute a full
and complete discharge of Company’s obligations under this Agreement, subject to
Article 1.6 Survival of Obligations.

 

(b) Termination of Orders - Company may at any time terminate for convenience
any or all outstanding Orders placed by Company under this Agreement, or
otherwise specified in this Agreement, Company’s liability to Supplier with
respect to such terminated purchase Order or Orders shall be limited to: (1)
Supplier’s purchase price of all components for the material (not usable in
Supplier’s other operations or salable to Supplier’s other customers), plus (2)
the actual costs incurred by Supplier in procuring and manufacturing material
(not usable in Supplier’s other operations or salable to Supplier’s other
customers) in process at the date of the notice of termination; less (3) any
salvage value thereof. However, no such termination charges shall be payable if
within [CONFIDENTIAL TREATMENT REQUESTED] /*/ after notice of termination
Deliverables equivalent in kind to that being terminated ordered by Company from
Supplier. If requested, Supplier agrees to substantiate such costs with proof
satisfactory to Company. If Service Order(s) are terminated payment will be made
for Services rendered up to the date of termination.

 

5.2 Indemnity

 

All persons furnished by Supplier shall be considered solely Supplier’s
employees or agents, and Supplier shall be responsible for payment of all
unemployment, social security and other payroll taxes, including contributions
when required by law. Supplier agrees to indemnify Company, its affiliates, its
and their customers and each of their officers, directors, employees, successors
and assigns (all hereinafter referred to in this clause as “Company”) from and
against any proved or alleged claims, demands or suits, or any losses, damages,
liabilities, fines, penalties and expenses (including attorney’s fees) that, are
attributable to the acts of Supplier’s employees and agents pursuant to this
Agreement, [CONFIDENTIAL TREATMENT REQUESTED] /*/ including, but not limited to:
(1) injuries or death to persons or damage to property, including theft; (2)
failure by Supplier to perform any of its obligations under this Agreement; (3)
negligent or intentional acts or omissions of Supplier; and (4) infringement of
any patent, copyright, trademark, trade secret or other intellectual property
right.

 

(a) If any Deliverable furnished under this Agreement becomes the subject of any
claim, suit, injunction or proceeding arising from or alleging [CONFIDENTIAL
TREATMENT REQUESTED] /*/, Supplier, at its expense, shall take the following
actions in the listed order of preference: [CONFIDENTIAL TREATMENT REQUESTED]
/*/.

 

(b) Supplier shall have no liability in respect of any infringement claim based
on the use of a Deliverable to the extent that such claim [CONFIDENTIAL
TREATMENT REQUESTED] /*/.

 

Supplier agrees to defend Company, at Company’s request, against any such claim,
demand or suit. Company agrees to notify Supplier within a reasonable time of
any written claims or demands against Company for which Supplier is responsible
under this clause. Company shall have [CONFIDENTIAL TREATMENT REQUESTED] /*/ to
Supplier. Company and Supplier

 

- 19 -



--------------------------------------------------------------------------------

agree to work cooperatively on such defense, and shall consult on choice of
counsel, litigation and/or settlement strategy and costs. Company shall keep
Supplier fully apprised of status and developments, and no settlement shall be
made without the approval of both Parties, which approval shall not be
unreasonably withheld.

 

Company shall have [CONFIDENTIAL TREATMENT REQUESTED] /*/ to Supplier.

 

5.3 Insurance

 

Supplier shall maintain and cause Supplier’s subcontractors to maintain during
the term of this Agreement: (1) Workers’ Compensation insurance as prescribed by
the law of the state or nation in which the Work is performed; (2) employer’s
liability insurance with limits of at least [CONFIDENTIAL TREATMENT REQUESTED]
/*/; (3) automobile liability insurance if the use of motor vehicles is
required, with limits of at least [CONFIDENTIAL TREATMENT REQUESTED] /*/
combined single limit for bodily injury and property damage per occurrence; (4)
Commercial General Liability (“CGL”) insurance, ISO 1988 or later occurrence
form of insurance, including Blanket Contractual Liability and Broad Form
Property Damage, with limits of at least [CONFIDENTIAL TREATMENT REQUESTED] /*/
combined single limit for bodily injury and property damage per occurrence; and
(5) if the furnishing to Company (by sale or otherwise) of products, material or
construction, installation, maintenance or repair services is involved, CGL
insurance endorsed to include products liability and completed operations
coverage in the amount of [CONFIDENTIAL TREATMENT REQUESTED] /*/, which shall be
maintained for at least [CONFIDENTIAL TREATMENT REQUESTED] /*/ following the
expiration or termination of this Agreement. All CGL and automobile liability
insurance shall designate AT&T Corp., its affiliates, and each of their
directors, officers and employees (all referred to in this clause as “Company”)
as additional insureds. All such insurance must be [CONFIDENTIAL TREATMENT
REQUESTED] /*/ and required to respond and pay prior to any other [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Any other coverage available to Company shall
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Supplier agrees that Supplier,
Supplier’s insurer(s) and anyone claiming by, through, under or in Supplier’s
behalf shall have no claim, right of action or right of subrogation against
Company and its customers based on any loss or liability insured against under
the foregoing insurance. Supplier and Supplier’s subcontractors shall furnish
prior to the start of Work certificates or adequate proof of the foregoing
insurance including, if specifically requested by Company, copies of the
endorsements and policies. Company shall be notified in writing at least
[CONFIDENTIAL TREATMENT REQUESTED] /*/ prior to cancellation of or any material
change in the policy. Insurance companies providing coverage under this
Agreement must be rated by A.M. Best with at least an A- rating and a financial
size category of at least Class VII.

 

5.4 Liquidated Damages/Late Delivery/Cancellations

 

Company shall have the right to offset amounts owed to it as liquidated damages
under this clause against any amounts owed to Supplier under this Agreement,
under any Orders placed pursuant to this Agreement, or under any other
agreement. All amounts owed under this Article 5.4 shall be reconciled, credited
and paid as set forth in Article 5.6, of this Agreement. As defined below
Defects Per Million (DPM) will be used in the determination of a Major Network
Outage.

 

- 20 -



--------------------------------------------------------------------------------

Defects Per Million (DPM)– [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

(a) Major Network Outage. Supplier acknowledges that a Major Network Outage
[CONFIDENTIAL TREATMENT REQUESTED] /*/ will cause damage to Company in an amount
impossible to ascertain at the time of this Agreement. Supplier agrees to pay
Company, as liquidated damages and not as a penalty, the sum [CONFIDENTIAL
TREATMENT REQUESTED] /*/ per occurrence in the event of a Major Network Outage
caused by [CONFIDENTIAL TREATMENT REQUESTED] /*/ in connection with
[CONFIDENTIAL TREATMENT REQUESTED] /*/, and whether before, during or after any
Warranty Period, not to exceed the amount of [CONFIDENTIAL TREATMENT REQUESTED]
/*/ per any [CONFIDENTIAL TREATMENT REQUESTED] /*/, and, Supplier’s total
liability for damages for Major Network Outages for any [CONFIDENTIAL TREATMENT
REQUESTED] /*/ of this Agreement, including the liquidated damages described
herein, shall be, [CONFIDENTIAL TREATMENT REQUESTED] /*/. In addition, if
Company’s documented direct expenses [CONFIDENTIAL TREATMENT REQUESTED] /*/ for
a Major Network Outage, then Supplier shall pay [CONFIDENTIAL TREATMENT
REQUESTED] /*/, not to exceed [CONFIDENTIAL TREATMENT REQUESTED] per any
[CONFIDENTIAL TREATMENT REQUESTED] /*/. Supplier’s total liability for such
direct expense payments described herein [CONFIDENTIAL TREATMENT REQUESTED] /*/
of this Agreement shall not exceed [CONFIDENTIAL TREATMENT REQUESTED] /*/ as
calculated herein. At Company’s option, Company may [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

(b) Late Delivery/Liquidated Damages and Cancellations. Supplier acknowledges
that its failure to deliver fully conforming Deliverables within the time
specified in this Agreement or in an Order placed pursuant to this Agreement
will cause material damage to Company and on account of the great difficulty if
not impossibility of ascertaining and proving the amount of such damage, agrees
to pay Company liquidated damages as set forth below. Therefore, Supplier agrees
to pay to Company, as liquidated damages sustained by Company resulting from
such delay, and not as a penalty, applied on a monthly basis using [CONFIDENTIAL
TREATMENT REQUESTED] /*/. It is further agreed that such sums, without further
proof of same, shall be deemed to represent damages actually sustained by
Company by reason of such delay. Company agrees that in no event shall any
liquidated damages be based upon any Updated Forecast unless Supplier commits in
writing to a delivery schedule based on such updated forecast. Damages only
apply to Deliverables [CONFIDENTIAL TREATMENT REQUESTED] /*/ submitted by
Company to Supplier, in accordance with Article 2.7, or an Updated Forecast
agreed to in writing by Supplier. [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

In the event Company submits an order which [CONFIDENTIAL TREATMENT REQUESTED]
/*/, Supplier shall, within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of receipt of
the order notify Company if the Delivery Interval then in effect (as defined in

 

- 21 -



--------------------------------------------------------------------------------

Article 2.7) listed on the Order cannot be met by Supplier, and Supplier shall
propose alternate delivery dates. Supplier’s standard delivery interval
[CONFIDENTIAL TREATMENT REQUESTED] /*/ from acceptance of an order, subject to
the availability of raw materials, in accordance with Article 2.7.5. Company
will notify Supplier in writing if the alternate delivery date is acceptable,
and if so, liquidated damages under this Article 5.4(b) will be calculated based
upon the agreed-upon alternative delivery date. If proposed alternate delivery
dates are unacceptable, the order shall be void.

 

In addition to the payment of liquidated damages for ordered Deliverables,
Supplier’s failure to deliver conforming Deliverables within the time specified
in this Agreement or such Order, shall give Company the right at any time to
cancel this Agreement or any Orders, placed pursuant to this Agreement, in whole
or in part, and to place no future Orders under this Agreement. If Company
elects to cancel an Order on which liquidated damages for late delivery are
still accruing, such accrual shall cease on the effective date of the
cancellation. Partial shipments delivered upon request of Company pursuant to
this sub-section shall be invoiced and paid for by Company pursuant to the terms
of this Agreement.

 

These provisions concerning late delivery of conforming material are intended to
be and shall be cumulative and in addition to every other remedy now or
hereafter possessed by Company, including but not limited to its rights to
recover damages under the various warranty clauses in this Agreement.

 

5.5 Impleader

 

Supplier shall not implead or bring any action against Company or its customers
or the employees of Company or its customers based on any claim by a person for
personal injury or death to an employee of Company or its customers occurring in
the course or scope of employment and that arises out of Hardware, Software,
Services or Materials furnished under this Agreement or an Order, unless such
personal injury or death was caused by Company’s sole gross negligence or
willful misconduct. Supplier will indemnify Company for all costs associated
with any settlement or judgment in the event Company is impleaded by Supplier
and a court or trier of fact determines that such personal injury or death was
not caused by Company’s sole gross negligence or willful misconduct.

 

5.6 Reconciliation

 

With regard to any liquidated damages set forth in this Agreement, [CONFIDENTIAL
TREATMENT REQUESTED] /*/. This calculation shall occur no later than
[CONFIDENTIAL TREATMENT REQUESTED] /*/. If as a result of this reconciliation
process an amount is due Company, Supplier shall [CONFIDENTIAL TREATMENT
REQUESTED] /*/ after the calculation, to be used by Company in its discretion
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

With regard to any [CONFIDENTIAL TREATMENT REQUESTED] /*/ as set forth in this
Agreement, including by way of illustration and not by limitation [CONFIDENTIAL
TREATMENT REQUESTED] /*/ provided to Company under the Warranty and Shipping
articles of this Agreement, Supplier shall issue [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

- 22 -



--------------------------------------------------------------------------------

5.7 Limitation of Liability

 

NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY INDIRECT OR CONSEQUENTIAL
DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOST PROFITS, EVEN IF THE PARTIES HAVE
KNOWLEDGE OF THE POSSIBILITY OF SUCH DAMAGES.

 

IN NO EVENT WILL SUPPLIER’S ANNUAL TOTAL LIABILITY TO COMPANY FOR ANY MATTER
ARISING UNDER OR RELATED TO THIS AGREEMENT EXCEED [CONFIDENTIAL TREATMENT
REQUESTED] /*/, OR THE SUM OF [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

THE FOREGOING LIMITATIONS SHALL NOT APPLY TO SUPPLIER’S LIABILITY FOR THE
FOLLOWING:

 

• LIABILITY ARISING FROM INDEMNIFICATION OBLIGATIONS UNDER ARTICLE 5.2;

 

• LIABILITY ARISING FROM BREACH OF OBLIGATIONS UNDER ARTICLE 4 OR ANY CLAIM FOR
THE MISAPPROPRIATION OF INTELLECUAL PROPERTY;

 

• LIABILITY ARISING FROM PERSONAL INJURY CLAIMS

 

• LIABILITY ARISING FROM INSURANCE OBLIGATIONS UNDER ARTICLE 5.3

 

• LIABILITY ARISING FROM COMPLIANCE WITH LAW OBLIGATIONS UNDER ARTICLE 10.5

 

• LIABILITY ARISING FROM USE OF INFORMATION OBLIGATIONS UNDER ARTICLE 4.1

 

• LIABILTY ARISING FROM IDENTIFICATION OBLIGATIONS UNDER ARTICLE 10.10

 

5.8 New Product/Feature Delivery Requirements

 

5.8.1 Supplier shall meet the new product / feature delivery milestones
(“Milestones”) as set forth on Exhibit H concerning the additions of new
products, features or capabilities (“New Products”). Exhibit H shall be amended,
in good faith, annually, by December 31 of each year, starting 12/31/01, by
mutual agreement of the parties, for the duration of this Agreement to include
only [CONFIDENTIAL TREATMENT REQUESTED] /*/ New Products that Company wishes
Supplier to attain for the following year. The Parties have agreed that for
purposes of this Article the value (“Value”) of each New Product is deemed to be
[CONFIDENTIAL TREATMENT REQUESTED] /*/ per New Product. This section is not
intended to be a commitment by Company to purchase any New Product.

 

In the event Supplier fails to deliver applicable New Products by such
Milestones, or [CONFIDENTIAL TREATMENT REQUESTED] /*/ thereafter (“Cure
Period”), substantially in conformance, as subsequently verified by Company,
with the functionality set out in the applicable specifications identified in
Exhibit H, Company may invoke the following remedy as its remedy for such
failure to deliver:

 

- 23 -



--------------------------------------------------------------------------------

(a) If Supplier has not delivered the substantially conforming New Product(s),
as subsequently verified by Company, for each [CONFIDENTIAL TREATMENT REQUESTED]
/*/ such delivery of New Product is delayed after the close of the Cure Period,
Supplier will pay to Company [CONFIDENTIAL TREATMENT REQUESTED] /*/ of the Value
of the affected New Product(s) not being delivered, [CONFIDENTIAL TREATMENT
REQUESTED] /*/, not to exceed [CONFIDENTIAL TREATMENT REQUESTED] /*/ per
calendar week for up to [CONFIDENTIAL TREATMENT REQUESTED] /*/ which has been
mutually agreed to. It is agreed that such sum shall be deemed to represent,
without further proof, damages actually sustained by Company by reason of such
delay, and not a penalty.

 

(b) Payment of liquidated damages pursuant to this Article shall be made
pursuant to Article 5.6 (Reconciliation).

 

(c) Liquidated Damages as described above shall be waived in the event of any of
the following:

 

• delay is primarily attributable to Company

 

• delay is solely attributable to a Force Majeure event, but only for the
duration of the event

 

(d) Liquidated Damages as described in this article shall only apply to
Supplier’s obligations under this article New Product.

 

(e) The preceding provisions of this Article do not amend or alter Supplier’s
obligations under Section 5.4(a) (Network Outrage) or 5.4(b) (Late Deliveries)
or Supplier’s obligations under any applicable warranty hereunder, or other
applicable provisions of this Agreement or an Order.

 

5.8.2

 

(a) In the event Supplier shall complete development of a substantially
conforming New Product, as subsequently verified by Company, prior to the
applicable Milestone, Company shall pay to Supplier, [CONFIDENTIAL TREATMENT
REQUESTED] /*/. The incentive for early delivery [CONFIDENTIAL TREATMENT
REQUESTED] /*/, which has been mutually agreed to. Supplier shall invoice
Company for such amounts, and payment shall be due pursuant to the terms of this
Agreement.

 

ARTICLE 6 - PURCHASE OF PRODUCT

 

6.1 Documentation

 

Supplier agrees to furnish, at no charge, product documentation and any
succeeding changes thereto, applicable to Deliverables furnished hereunder.
Company may use, reproduce, reformat, modify, and distribute any such product
documentation. Company agrees to reproduce Supplier’s copyright notice contained
on any documentation reproduced without change by Company. For documentation
which is reformatted or modified by Company, Company shall have the right to
place only Company’s own copyright notice on the reformatted or modified
documentation. It is the intent of the parties that Company’s copyright notice
shall be interpreted to protect the underlying copyright rights of Supplier to
the documentation to the extent such underlying rights are owned by Supplier.

 

- 24 -



--------------------------------------------------------------------------------

Supplier shall, with each System – level hardware shipment by Supplier to
Company, include all manuals covering the installation, operation and
maintenance of the Deliverables shipped including any updated Documentation as
may accompany an updated or revised Deliverable. All documentation and any
subsequent changes or updates shall reference Supplier’s serialized numbers,
issue numbers and date of issue.

 

6.2 Training

 

Supplier shall offer Company training as follows:

 

For every [CONFIDENTIAL TREATMENT REQUESTED] /*/ Supplier shall provide to each
ordering Company or Company’s customers under this agreement at Company’s
option, at no additional charge, [CONFIDENTIAL TREATMENT REQUESTED] /*/. Company
may carry forward [CONFIDENTIAL TREATMENT REQUESTED] /*/ earned in any
[CONFIDENTIAL TREATMENT REQUESTED] /*/ until [CONFIDENTIAL TREATMENT REQUESTED]
/*/ after the [CONFIDENTIAL TREATMENT REQUESTED] /*/ in which earned. The
training will take place at Supplier’s facilities in Massachusetts or at another
location agreed to by the parties and will consist of materials developed and
controlled by Supplier. All travel and living expenses for the training sessions
shall be borne by Company.

 

6.3 Supplier Testing

 

In addition to any other tests to be requested by Company as set forth in this
Agreement, Supplier is responsible for the performance of standard factory
production tests. Such tests shall be performed in accordance with Supplier’s
normal testing and quality control procedures for Deliverables of the type
purchased hereunder in order to insure that the Deliverables provided hereunder
meets all applicable specifications. At the request of Company, Supplier shall
furnish a copy of its test plans and quality control procedures to Company prior
to initiating any such testing and Company, at its expense, may witness any of
the testing by giving at least one weeks prior notice to Supplier. Supplier also
agrees to maintain detailed records of all such tests and to provide Company, if
requested, with written results of these tests.

 

In the event that the Deliverables fail to meet the applicable specifications
and test requirements, Supplier shall make the necessary adjustments or repairs
and repeat the applicable tests. If, in the opinion of Company, the failure
rates experienced during these tests or Company’s testing becomes
unsatisfactory, all shipments of like Deliverables to Company shall be suspended
unless otherwise authorized by Company.

 

If Supplier is unable or unwilling to correct, at Supplier’s expense, any
deficiencies found during testing provided hereunder within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of such discovery or such longer period as may be
mutually agreed upon, Company, at its option, shall be relieved of all
responsibilities under this Agreement except for payment for any Deliverables
that have been received by Company and have satisfactorily passed all applicable
tests.

 

- 25 -



--------------------------------------------------------------------------------

6.4 Environmental/Reliability Testing

 

The Deliverables shall meet the requirements specified by Bellcore
TR-NWT-000063, Network Equipment - Building System Generic equipment
Requirements, Issue 5.

 

The following Environmental Tests shall be performed by Supplier following
Bellcore methodology as set forth in Bellcore TR-NWT-000063 unless otherwise
indicated. The results of these tests shall be made available to the Company
Technical Representative for evaluation to confirm their compliance with the
agreed requirements.

 

• Thermal and Humidity Tests

 

• Transportation and Handling/Shock and Vibration Tests

 

• Transportation and Handling/Temperature and Humidity Tests

 

• Earthquake and Survivability Tests

 

• Acoustic Noise Tests

 

Electromagnetic Tolerance/Emission Tests (TR-NWT-000063, FR 2063, and
additionally FR 1089 - Core Electromagnetic Compatibility and Electrical Safety,
Generic Criteria for Telecommunication Equipment.

 

• Electrostatic Discharge Tolerance Tests

 

• Electrical Environment Tolerance Tests

 

A Production System shall be subjected by Supplier to Production Qualification
Tests. Supplier agrees to provide all test results to Company. These tests shall
include checks of the functions, protocols and interfaces. In addition, Supplier
shall perform periodic Product Qualification Tests based on statistical analysis
of the parametric data associated with critical parameters taken during
Production and Failure Analysis process. Timing and content of PPQ (Periodic
Product Qualification) will be based on evaluations performed by Supplier’s
Manufacturing Engineering of:

 

• Functionality affected by new designs

 

• Functionality affected by modifications of existing designs

 

• Performance issues detected during production

 

• Field performance issues

 

Product Qualification Tests shall also be performed upon the implementation of
any major design changes requested by Company.

 

It is the responsibility of Supplier to demonstrate during the term of the
Agreement that the actual reliability of the delivered production Deliverables
equals or exceeds the reliability predictions. Supplier shall conduct studies to
measure the replacement/failure of supplied production Deliverables under actual
operating conditions or simulated operating conditions in a controlled
laboratory environment. These studies may be (a) factory based (where returns
are compared with shipment figures), (b) conducted at an operational site with a
sufficient population of production Deliverables in service to provide
reasonable confidence in observed replacement estimates, (c) an ongoing factory
based (controlled) reliability test of a sufficient sample of production
Deliverables to provide a timely assessment of production Deliverables
reliability; or (d) all of the above. At Company’s request, the results and the
analysis of the collected data shall be provided by Supplier to Company.

 

- 26 -



--------------------------------------------------------------------------------

6.5 FCC Registration

 

When Deliverables furnished under this Agreement are subject to Part 68 of the
Federal Communications Commission’s Rules and Regulations, as amended from time
to time, Supplier warrants that such Deliverables furnished hereunder are
registered under and comply with Part 68 of the Federal Communications
Commission’s Rules and Regulations, including, but not limited to, all labeling
and customer instruction requirements.

 

6.6 Radio Frequency Standards

 

Deliverables furnished hereunder shall comply, to the extent applicable, with
the requirements of Part 15 of the Federal Communication Commission’s Rules and
Regulations, as amended from time to time, including those Sections concerning
the labeling of such Deliverables and the suppression of radio frequency and
electro-magnetic radiation to specified levels. Should the Deliverables during
use generate harmful interference to radio communications, Supplier shall
provide to Company information relating to methods of suppressing such
interference. In the event such interference cannot reasonably be suppressed,
Supplier shall, at the option of Company, accept return of the Deliverables and
refund to Company the price paid for the Deliverables. Nothing herein shall be
deemed to diminish or otherwise limit Supplier’s other warranty obligations
under this Agreement.

 

6.7 Marking

 

All material furnished under this Agreement shall be marked for identification
purposes in accordance with the specifications set forth in this Agreement and
as follows:

 

a) with Supplier model/serial number; and

 

b) with month and year of manufacture; and

 

c) other marking in accordance with industry standards as set forth in Bellcore
Documents #TR-STS-000383, Issue 5, dated January 1, 1991 and #GR-485-CORE Issue
2, dated October 1, 1995, as amended from time to time and Common Language
Deliverables Identification Code (CLEI) requirements

 

In addition, Supplier agrees to add any other identification, which might be
requested by Company such as but not limited to distinctive marks conforming to
Company’s Serialization Plan. Charges, if any, for such additional
identification marking shall be as agreed upon by Supplier and Company. This
clause does not reduce or modify Supplier’s obligations under the clause
IDENTIFICATION.

 

6.8 Future Improvements and Benefits

 

As Supplier announces improvements, upgrades, field modifications and the like
(“Enhancements”), Supplier shall advise Company of their features and
advantages. The offer of

 

- 27 -



--------------------------------------------------------------------------------

Enhancements shall be in accordance with the Article 3.2 - [CONFIDENTIAL
TREATMENT REQUESTED] /*/ for the remainder of the Agreement. If, during the
duration of this Agreement, Supplier should [CONFIDENTIAL TREATMENT REQUESTED]
/*/.

 

6.9 Assurance of Supply

 

Supplier must provide written notification to Company [CONFIDENTIAL TREATMENT
REQUESTED] /*/ in advance of Supplier’s intended date to Discontinue
Availability (DA) of the Deliverables provided hereunder or to substitute or
replace such Deliverables if form, fit or function is affected. If Supplier’s
vendor terminates production of a component of the Deliverables, Supplier will
use reasonable efforts to secure sources for such components; provided however,
that Supplier reserves the right to provide a shorter notice in the event
Supplier’s vendor of a critical component terminates production of such items
and no other sources for such items can be secured. Within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of notification of DA, Company will provide written
notification to Supplier that it concurs with Supplier’s decision or that it
intends to negotiate the terms, conditions and prices under which availability
shall be extended, provided that such components are available to Supplier.

 

6.10 Changes to Deliverables by Supplier

 

Any change that Supplier proposes to the Deliverables furnished hereunder and
the documentation related thereto that would impact upon [CONFIDENTIAL TREATMENT
REQUESTED] /*/ requires the approval of Company. Supplier shall forward such
proposed change to Company, at least [CONFIDENTIAL TREATMENT REQUESTED] /*/
prior to the proposed effective date except for those cases where an extremely
unsatisfactory condition requires immediate action, in which case Supplier shall
promptly advise Company. Supplier shall at the time of notification, provide
Company with (a) a product change number, (b) a description of such change, (c)
the reason for such change, (d) a classification of such change in accordance
with the change classifications below, (e) a description of the impact of such
change upon [CONFIDENTIAL TREATMENT REQUESTED] /*/; (f) proposed price impact,
if any, for Class B changes, and (g) proposed effective date for such change and
recommended implementation schedule therefore.

 

Any change in Deliverables shall be classified into one of the following two
classes:

 

“A” Changes which are needed to correct inoperative electrical or mechanical
conditions, or extremely unsatisfactory operating or maintenance conditions, or
conditions which result in safety hazards, and which are judged severe enough to
have to be made to all Deliverables in process, stock, or installed. (Any
conditional application criteria to be specified in the change notification
document.)

 

“B” Changes which are sufficiently important to justify their application to
Deliverables being manufactured (as soon as reasonably possible), and which are
recommended for application to existing installations in the field. Examples of
this class of change may include, but are not limited to:

 

  (a) Providing new features that directly affect subscriber service;

 

- 28 -



--------------------------------------------------------------------------------

  (b) Providing design improvements, which result in better service
capabilities, longer life or improved transmission margins;

 

  (c) Providing changes in design which result in important cost savings to
Company; and

 

  (d) Changes of a mandatory nature, for example, the fulfillment of federal
registration or future compatibility requirements, or for conditions of
sufficient importance to be intended for universal application (change to be
shown as “recommended”). The final classification of any product change proposed
by Supplier will be by mutual agreement between Supplier and Company.

 

For Class A changes, Supplier shall, pursuant to the provisions of this
Agreement governing repair or replacement of Deliverables under warranty,
replace or modify, at no charge, all affected Deliverables furnished hereunder
and documentation related thereto. Supplier shall supply relevant documentation
to Company for all Class A changes. Supplier shall propose a schedule for the
application of these changes at all Deliverable locations, which shall not
exceed [CONFIDENTIAL TREATMENT REQUESTED] /*/ from date of change notice. This
schedule shall be mutually agreed upon by Company and Supplier.

 

For Class B changes, Supplier shall first notify Company of the exact nature of
the change. Details on the proposed implementation procedure for Deliverables,
which is being or will be manufactured, shall be discussed with Company. Company
shall, at its option, determine if Deliverables previously shipped will be
replaced or modified. Should such replacements or modifications be deemed
necessary, Supplier shall, pursuant to the provisions of this Agreement
governing repair of Deliverables not covered under warranty, make arrangements
for the necessary Deliverables replacement or modification at prices and
schedules to be mutually agreed upon by Company and Supplier prior to
implementation. Documentation related thereto shall be provided by Supplier as
specified for Class A above.

 

In the event that Supplier and Company shall fail to reach agreement on any such
change in Deliverables to be made by Supplier, then in addition to all other
rights and remedies of law or equity or otherwise, Company shall, without any
charge, obligation or liability whatsoever, have the right to terminate this
Agreement and Company shall have the right to terminate any or all Orders for
Deliverables affected by such change.

 

ARTICLE 7 HARDWARE AND SERVICES, AND MAINTENANCE WARRANTY

 

7.1 Hardware Warranty

 

Supplier warrants to Company - that the Hardware furnished shall be -
[CONFIDENTIAL TREATMENT REQUESTED] /*/ and shall [CONFIDENTIAL TREATMENT
REQUESTED] /*/ the specifications, drawings and samples, when operated in
conformance with such specifications, drawings, and samples and instruction
manuals, for a period of [CONFIDENTIAL TREATMENT REQUESTED] /*/ from the earlier
of (i) date of deployment

 

- 29 -



--------------------------------------------------------------------------------

in Company’s network, or (ii), [CONFIDENTIAL TREATMENT REQUESTED] /*/ after
delivery by Supplier to Company or Company’s customer. These warranties extend
to the future performance of- the- Hardware through the Warranty period. or) a
greater period if specified elsewhere in this Agreement or an accepted Order
pursuant to Article 2.1. - Supplier also warrants to Company and its customers
that the Hardware shall be new . . . Hardware not meeting the warranties will,
be [CONFIDENTIAL TREATMENT REQUESTED] /*/.- Any Hardware repaired or replaced
pursuant to this Section shall be warranted for a period of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ from the date of delivery of such repair or
replacement, or the remainder of the original warranty term, whichever is
greater. Supplier also warrants that it is the owner of the intellectual
property rights of the Hardware, or, if the Hardware, or other materials contain
third party products, that Supplier has the full power and authority to deliver,
convey and grant to Customer the related license and other rights granted under
this Agreement. Supplier further warrants that Supplier’s provision of Services
under this Agreement, grant of the licenses hereunder, and Customer’s use of the
Deliverables will not constitute a misappropriation of any trade secrets or
constitute a patent, copyright or trademark infringement.

 

Supplier shall not charge Company for any repair or maintenance of Hardware
covered by this warranty. Warranties set out in this Section shall not apply to
any Hardware or Software installed, repaired or modified by any non-Avici, or
non-AT&T certified personnel, or to any Hardware or portion thereof caused not
to meet either the specification, drawings, samples and/or instruction manual,
due to modifications to Software under 9.7

 

All warranties shall continue in full force and effect notwithstanding transfer
of title to the Hardware by Company, so long as Company, or its customers -
shall remain the user of the Hardware. All warranties shall also survive
inspection, acceptance and payment

 

7.2 Services and Maintenance Warranty.

 

Supplier shall provide warranty and maintenance services (“Maintenance
Services”) described in Exhibit B - Warranty Maintenance and Support Services,
attached hereto and made a part hereof under the terms and conditions set forth
in this agreement, (a) [CONFIDENTIAL TREATMENT REQUESTED] /*/ during the
applicable warranty period, and after the applicable warranty period (b) in
accordance with Exhibit F of this Agreement. Supplier further warrants that the
Services shall be performed in accordance with the matrix set out in Exhibit B,
with promptness and diligence-, [CONFIDENTIAL TREATMENT REQUESTED] /*/. And that
the Hardware shall function [CONFIDENTIAL TREATMENT REQUESTED] /*/ during the
duration of the Warranty period and during the term of any support services
agreement.

 

Hardware parts, components or Support Services not meeting the warranties will,
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

Supplier warrants that all other Services performed under this Agreement shall
be performed by competent personnel [CONFIDENTIAL TREATMENT REQUESTED] /*/. If
any Services fail

 

- 30 -



--------------------------------------------------------------------------------

to meet the standard in the foregoing sentence and Customer notifies Supplier of
such failure within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of discovery of such
failure, but in no event later than [CONFIDENTIAL TREATMENT REQUESTED] /*/ from
the completion of such Services, Supplier shall[CONFIDENTIAL TREATMENT
REQUESTED] /*/. Any Services which [CONFIDENTIAL TREATMENT REQUESTED] /*/,
pursuant to this Section, shall be warranted for a period of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ from the date of the re-performance, or the remainder
of the original warranty term, whichever is greater. [CONFIDENTIAL TREATMENT
REQUESTED] /*/ pursuant to this warranty shall not preclude warranty treatment
for identical Services, which may be required pursuant to any support services
agreement subsequently entered into by the Parties.

 

Whenever, System-level Hardware under warranty, or under Maintenance Services,
is shipped for repair or replacement purposes from and then back to Company,
Supplier shall furnish all labor and materials necessary for packing the
Hardware at no charge to Company. Whenever repair parts or components under
warranty are shipped for repair or replacement purposes, Supplier shall bear all
costs, including but not limited to, costs of packing, rigging, transportation
and insurance. Supplier shall also bear all risk of loss or damage from the time
the Equipment, repair parts or components are removed from Company’s site until
the Equipment, repair parts or components are returned to that site and
installed by Supplier. All warranties shall also survive inspection, acceptance
and payment.

 

Supplier will keep on file with Company, a list of specified personnel with
current work, fax numbers and pager numbers who will be available for immediate
contact in emergency or service impairing situations.

 

7.3 Repair and Replacement Parts/Services - Emergency Service and Disaster
Recovery

 

In addition to [CONFIDENTIAL TREATMENT REQUESTED] /*/ set forth in the Hardware
WARRANTY clause and Exhibit B, Supplier agrees, in the event of an emergency
out-of-service condition caused by Hardware and/or Software furnished under this
Agreement [CONFIDENTIAL TREATMENT REQUESTED] /*/ of verbal notification by
Company during the term of this Agreement and until a period of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ after the expiration of this Agreement.

 

In order to schedule shipment of replacement Hardware and Software, Company may
call the Duty Manager of Supplier’s Global Support Center at TSR-BY-AVICI
(877-292-8424). This service will be available twenty-four (24) hours a day and
seven days a week. For Hardware and Software under warranty, there will be no
charge for replacement Hardware and Software and transportation costs will be
borne by Supplier. For Hardware and Software not under warranty, charges for
replacement Hardware and Software will be at the price set forth in Supplier’s
then current agreement with Company for said Hardware or Software or if no such
agreement exists, at a price agreed to by Supplier and Company. Transportation
costs will be borne by Company.

 

If defective or non-conforming under warranty is not returned to Supplier by
Company within [CONFIDENTIAL TREATMENT REQUESTED] /*/ subsequent to Company’s
receipt of replacement Hardware or Software under this clause, it is understood
that Supplier shall have the right to invoice Company at the price set forth in
Supplier’s then current agreement with

 

- 31 -



--------------------------------------------------------------------------------

Company for said Hardware and Software or if no such agreement exists, at a
price agreed to by Supplier and Company. If the parties fail to agree on a price
for Hardware and Software furnished pursuant to this clause, the price shall be
a reasonably competitive price for such Hardware and Software at the time for
delivery.

 

7.4 Repair and Replacement Parts/Services - Continuing Availability

 

Supplier agrees to offer for sale to Company, during the term of this Agreement
and until [CONFIDENTIAL TREATMENT REQUESTED] /*/ after the expiration of this
Agreement, functionally equivalent maintenance, replacement, and repair parts
(“Parts”) for the Hardware covered by this Agreement at the price set forth in
Supplier’s then current agreement with Company for said Parts or, if no such
agreement exists, at Supplier’s current list price, or at a price mutually
agreed upon by Company and Supplier. These Parts shall be warranted as set forth
in the Hardware WARRANTY clause.

 

In the event Supplier fails to supply such Parts or Supplier is unable to obtain
another source of supply for Company, then such failure or inability shall be
considered noncompliance with this clause and Supplier shall, without obligation
of or charge to Company, provide Company, with only, that technical information
or any other rights required so that Company can manufacture, have manufactured,
or obtain such Parts from other sources. Such technical information shall be
licensed to Company by Supplier for use of the technical information only to the
extent necessary to manufacture, have manufactured, or obtain such Parts from
other sources, as set out in this Article 7.4. The technical information
includes, by example, and not by way of limitation: (a) manufacturing drawings
and specifications of raw materials and components comprising such Parts, (b)
manufacturing drawings and specifications covering special tooling and the
operation thereof, (c) a detailed list of all commercially available Parts and
components purchased by Supplier on the open market disclosing the Part number,
name and location of the supplier and price lists for the purchase thereof, and
(d) one complete copy of the source code used in the preparation of any software
licensed or otherwise acquired by Company from Supplier under this Agreement.

 

Parts may also include but are not limited to Field Replaceable Units (FRUs),
which includes Line Cards, Server Modules, Bay Controllers, Cooling Modules and
Breaker Interface Panels. The Bay is also considered a Part, although certain
components may be replaceable on a case by case basis. This would cover
components such as Backplanes, internal cabling and the TSR frame.

 

7.5 Epidemic Condition

 

If during the term of this Agreement and for one year after the last shipment
date of Hardware or Software under this Agreement Company notifies Supplier that
Hardware or Software shows evidence of an “Epidemic Condition,” Supplier shall
prepare and propose a Corrective Action Plan (“CAP”) with respect to such
Hardware and Software within [CONFIDENTIAL TREATMENT REQUESTED] /*/ days of such
notification, addressing implementation and procedure milestones for remedying
such Epidemic Condition(s). An extension of this time-frame is permissible upon
mutual written agreement of the parties.

 

Upon notification of the Epidemic Condition to Supplier, Company shall have the
right to postpone all or part of the shipments of unshipped Hardware and
Software, by giving written

 

- 32 -



--------------------------------------------------------------------------------

notice of such postponement to Supplier, pending correction of the Epidemic
Condition. Such postponement shall temporarily relieve Supplier of its shipment
liability and Company of its shipment acceptance liability. Company and Supplier
agree that in the event of an Epidemic Condition they will work together
cooperatively to agree to and implement the CAP. Should Supplier not agree to
the existence of an Epidemic Condition or should Company not agree to the CAP,
then Company shall have the right [CONFIDENTIAL TREATMENT REQUESTED] /*/ until
such time as a mutually acceptable solution is reached.

 

An Epidemic Condition will be considered to exist when one or more of the
following conditions occur:

 

  1) Failure reports or statistical samplings show that [CONFIDENTIAL TREATMENT
REQUESTED] /*/ or more of Hardware installed or [CONFIDENTIAL TREATMENT
REQUESTED] or more of Hardware shipped during any [CONFIDENTIAL TREATMENT
REQUESTED] /*/, or [CONFIDENTIAL TREATMENT REQUESTED] /*/ or more of the
Hardware [CONFIDENTIAL TREATMENT REQUESTED] /*/ of this type.

 

  2) Hardware has actual Mean Time Between Failures (MTBF) of [CONFIDENTIAL
TREATMENT REQUESTED] /*/ stipulated in the Technical Specification. The MTBF
parameter of Hardware is [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  3) Deliverable Dead on Arrival (DOA) failures exceed the Epidemic DOA failure
rate, which is [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/. Hardware and/or Software may be either
sampled or, at Company’s option, [CONFIDENTIAL TREATMENT REQUESTED] /*/ at
Company warehouses, factories or Company’s customers’ locations. The data
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

For the purpose of this Agreement, functional DOA [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Visual/mechanical/appearance DOA is [CONFIDENTIAL TREATMENT
REQUESTED] /*/. An Epidemic Condition shall not include failures due to
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

In the event that Supplier develops a remedy for the defect(s) that caused the
Epidemic Condition and Company agrees in writing that the remedy is acceptable,
Supplier shall: [CONFIDENTIAL TREATMENT REQUESTED] /*/;

 

Ship all subsequent Hardware and /or Software [CONFIDENTIAL TREATMENT REQUESTED]
/*/. Supplier shall bear risk of in transit loss and damage for such repaired
and/or replaced Hardware and/or Software.

 

Supplier and Company shall work cooperatively to mutually agree in writing
[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

- 33 -



--------------------------------------------------------------------------------

If Supplier is unable to develop a mutually agreeable remedy, or does not
adequately take into account the business interests of Company, [CONFIDENTIAL
TREATMENT REQUESTED] /*/, Company may [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

7.6 Support of Self and Third Party Maintenance

 

Supplier agrees to provide Company or its third party contractors Parts and
Services upon the terms and conditions of this Agreement and upon such further
terms and conditions and prices as may be mutually agreed upon to support
Company’s self-maintenance or third party maintenance of the Hardware furnished
hereunder. Supplier agrees to negotiate in good faith and agrees not to impose
unrealistic or excessive conditions upon Company in an attempt to preclude
Company’s self-maintenance or its desire to have third party maintenance
performed.

 

Nothing in this paragraph requires Supplier to license Source Code or any other
proprietary information or technology to Company or its third party contractors
except only to the extent use of such proprietary information, technology or
Source Code is required for purposes of this paragraph.

 

7.7 Technical Support

 

Ongoing technical support via telephone to Company will be at no charge and
shall include but not be limited to the following: (a) answering general
technical questions; (b) explaining proper operation procedures for material;
(c) providing up-to-date information on the status of material returned to
Supplier for repair; (d) quoting and explaining any repair or replacement
charges for material. Supplier’s telephone technical support may be obtained by
calling 1-877-292-8424 (1-TSR-BY-AVICI), or Supplier’ current technical support
phone number.

 

Company shall be entitled to ongoing technical support, including field service
and assistance, pursuant to separate support service agreement at standard
pricing, provided, however, that the availability or performance of this
technical support service shall not be construed as altering or affecting
Supplier’s obligations as set forth in the HARDWARE WARRANTY clause or elsewhere
provided for in this Agreement- - Beyond the HARDWARE WARRANTY period, charges,
if any, for field service technical support, will be as shown in Exhibit F.

 

7.8 Disposition of Recurring No-Trouble-Found Returns

 

The same Hardware shall not be returned by Supplier to Company with the notation
“no-trouble-found (NTF)” on more than one (1) occasion. On the second occasion
that the same Hardware has been classified by Supplier as NTF, the Equipment
shall be removed from Hardware available to Company by Supplier, and Supplier
shall ship a replacement to Company for the removed Hardware at no charge for
that Hardware under warranty. If a systemic NTF condition (defined to be five
NTFs for the Hardware or a given subassembly of the Hardware) becomes prevalent
for the Hardware or a subassembly of the Hardware, Company agrees to provide
reasonable assistance to Supplier in making a “root-cause” determination of the
NTF condition as per Article 7.9.

 

- 34 -



--------------------------------------------------------------------------------

7.9 Failure Mode Analysis of Failed Components

 

Supplier shall perform failure mode analysis on components with a persistent
history of failure and NTF components to determine the specific cause of the
component failure. The results of this analysis and planned corrective action
shall be provided to Company within fourteen (14) calendar days of the
completion of the analysis. Company will provide access to the Hardware and
Software should on-site analysis be necessary.

 

7.10 Disclaimer of Warranties

 

EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, SUPPLIER MAKES NO OTHER
WARRANTIES, EXPRESS, IMPLIED OR STATUTORY, AND HEREBY DISCLAIMS ALL OTHER
EXPRESS OR IMPLIED WARRANTIES AS TO MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT EXCEPT FOR THE IMPLIED WARRANTY OF TITLE AND AGAINST
INFRINGEMENT. NOTHING IN THIS DISCLAIMER SHALL BE CONSTRUED AS LIMITING
COMPANY’S INFRINGEMENT RIGHTS UNDER THIS AGREEMENT.

 

ARTICLE 8 - INSTALLATION SERVICES

 

Note: At the time of the signing of this Agreement, Supplier had not been
certified by Company to perform installation. Therefore, the parties agree that
this Article 8.0 including clauses 8.1 –8.19 shall not become effective until
such certification may occur. The parties also hereby agree that at the time of
such certification, Exhibit C shall be negotiated, in good faith, to develop
Installation requirements.

 

8.1 Statement of Installation services

 

Supplier agrees to provide and deliver Hardware and Software, and perform
installation services (“Installation”) as may be specified on accepted Orders
which may be placed by Company. Supplier shall furnish and transport all the
tools, supplies and labor necessary to perform all the -installation, unless
otherwise provided as set forth in Exhibit C of this Agreement or any accepted
Order referencing this Agreement.

 

Services shall be performed in accordance with Exhibit C, “ Installation
Requirements” attached hereto and made a part hereof, and any additional
specifications included in Orders pursuant hereto. It is understood that certain
documentation referred to in Exhibit C, such as but not limited to, premise
detail drawings, network layout, attachment details, cable penetration
locations, physical design or other premise specific requirements will be
reflected in an Order and in the associated documents submitted to Supplier by
Company. In the event of any conflict between Exhibit C, the specifications,
related documents and drawings, or an Order, the true construction and meaning
thereof shall be mutually agreed to by the technical representatives of both
Parties, as identified on the Order in good faith, and such determination shall
be final. Installation shall be performed in accordance with the Services and
Installation Warranty as

 

- 35 -



--------------------------------------------------------------------------------

described in Article 7.2 and 8.4 respectively, and in accordance with such
requirements or restrictions as may be lawfully imposed by governmental
authority. Subject to the provisions of this Article below, Supplier shall
complete such Installation within the time allowed in this Agreement and any
applicable supplemental Agreement, and shall meet all deadlines as specified
Installation shall be performed in accordance with the Services and Installation
Warranty as in an accepted Order.

 

TIME SHALL BE OF THE ESSENCE in the performance of an Installation. Whenever
Supplier has knowledge that any actual or potential labor dispute or any other
event may delay or threaten to delay the timely performance of an Installation,
Supplier shall immediately give notice thereof, including all relevant
information with respect thereto, to Company’s Representative as identified on
the Order. Supplier agrees to use its best efforts to provide scheduling
information, including any changes that occur due to revisions made by Company
to the work plan or as the work progresses at a particular premise. Supplier
acknowledges that schedule changes may occur from time to time and agrees to
comply with reasonable schedule changes without additional compensation.
Supplier shall use its best efforts to coordinate its work with Company and/or
other suppliers on each project so as not to delay or damage anyone’s
performance, work or the overall project.

 

8.2 RESERVED

 

8.3 Protection of Service and Property

 

The continuity of Company’s service is of paramount importance and Supplier
shall at all times exercise the greatest care to prevent damage to Company’
plant and shall not use any equipment or methods which, in the judgment of
Company, might endanger or interfere with its service. In the event Supplier is
in breach of this Section 8.3, Company shall make good faith efforts to give
notice thereof to Supplier.

 

8.4 Installation Services Warranty

 

Supplier warrants to Company that the Installation Services will be
[CONFIDENTIAL TREATMENT REQUESTED] /*/, and all material furnished shall be
[CONFIDENTIAL TREATMENT REQUESTED] /*/, and Installation Services will
[CONFIDENTIAL TREATMENT REQUESTED] /*/ set forth in Exhibit C and the related
Order requirements. All warranties [CONFIDENTIAL TREATMENT REQUESTED] /*/. If
any Installation Services fail to meet the standards of this Article 8.4, or any
damage to other work or to Company’s property is caused by Installation Services
not meeting the warranties, and Company notifies Supplier of such failure within
a reasonable time of discovery of such failure, but in [CONFIDENTIAL TREATMENT
REQUESTED] /*/ from the completion of such Installation Services, such Services
will be, [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

- 36 -



--------------------------------------------------------------------------------

8.5 Rejection And Replacement, Or Removal Of Work And Material

 

Supplier shall, within [CONFIDENTIAL TREATMENT REQUESTED] /*/ after receiving a
written order from Company’s representative to that effect, proceed to remove
from Company’s premises, all defective or non-conforming materials whether
worked or un-worked and to take down all portions of the Work which are unsound
or improper or which shall be determined by Company’s representative to in any
way fail to comply with the specifications, and to promptly replace them with
sound and proper Material [CONFIDENTIAL TREATMENT REQUESTED] /*/. Nothing in
this Agreement shall be construed as relieving Supplier of Supplier’s continuing
duty to inspect the Work and detect and correct any such defective or
non-conforming Work or material.

 

8.6 Company’s Equipment

 

Unless otherwise specifically provided in this Agreement, Supplier shall provide
all labor and equipment for performance of this Agreement. Should Supplier
actually use any equipment owned or rented by Company or its customer, Supplier
acknowledges that Supplier accepts the equipment “as is, where is,” that neither
Company nor its customer have any responsibility for its condition or state of
repair and that Supplier shall have risk of loss an damage to it. Supplier
agrees not to remove the equipment from Company’s or its customer’s premises and
to return it to Company or its customer upon completion of use, or at such
earlier time as Company or its customer may request, in the same condition as
when received by Supplier, reasonable wear and tear excepted.

 

8.7 Breakage, Disappearance, And Condition

 

Supplier shall take whatever precautions Supplier deems necessary or desirable
(which do not violate Company’s plant rules or cause inconvenience or delay to
Company) regarding tools, equipment, materials, and supplies whether or not
owned by Supplier, which Supplier causes to be brought to Company’s premises.
Company shall have no responsibility for their care, safekeeping, or operating
condition; and. shall not bear any cost associated with their breakage or
disappearance

 

8.8 Claims And Losses

 

Supplier assumes full responsibility for any damage or loss to Company’s
property that may be reasonably caused by or result from any tortuous act or
omission of Supplier or any person employed by or under contract with Supplier.
In the event of such damage, Company may elect to have repairs made by Supplier,
by Company personnel, or by other Suppliers. In the event Company shall elect to
have Supplier repair the damage, Supplier shall promptly do so, at its own
expense and to Company’s reasonable satisfaction. In the event Company shall
elect to have the damage repaired by its own personnel or other Suppliers,
Supplier shall reimburse Company for the reasonable cost to it of such repairs.

 

- 37 -



--------------------------------------------------------------------------------

8.9 Reporting Defects

 

If any of Supplier’s Work depends, for its proper execution or results, upon the
Work of any other supplier or suppliers, Supplier shall inspect and promptly
report in writing to Company’s Representative as identified on the Order any
defects in the work that render it unsuitable for the proper execution or
results, and Supplier shall not proceed with that phase of the Work until so
authorized by Company’s Order Representative.

 

8.10 Building Permit, Licenses, Notice

 

Any necessary building permits will be obtained, filed and paid for by Supplier.
All other necessary permits, licenses and certificates, municipal or otherwise,
required in connection with the Work, will be obtained and paid for by Supplier
who shall deliver copies of all such permits or certificates to Company.
Supplier shall give all requisite notices relative to the Work to the proper
authorities and have all necessary inspections made at a time so as not to delay
the Work. Company shall reimburse Supplier for the permits, licenses,
certificates, and other related authorizations obtained at Company’s request.

 

8.11 Control Of Work

 

Supplier shall have full control and direction over the mode and manner of doing
the Work and of its personnel employed on or about the Work.

 

8.12 Service Records

 

Supplier shall maintain complete records including, but not limited to, all
labor by trade and employee name and type of equipment by hours, material
purchased, and work subcontracted to other parties in connection with all unit
rate and cost plus fee work. Supplier shall also provide a one line diagram of
work completed pursuant to the individual Work Orders. The records shall be
maintained in accordance with recognized commercial accounting practices and in
such a manner that they may be readily audited. The records, including all
supporting documents, shall be available at all reasonable times for audit by
Company both during the contract period and for three years following the date
of final payment or until all disputes, if any, between Supplier and Company
have been finally resolved, whichever is later. Supplier shall also maintain
daily sheets, prepared in duplicate, showing all labor by trade and employee
name and type of equipment employed and material received.

 

Supplier shall require all subcontractors performing other than fixed price work
to maintain the same form and type of records, as Supplier is required to
maintain and to make the records available to Company for inspection and audit.

 

- 38 -



--------------------------------------------------------------------------------

8.13 Suspension Of Work

 

Company may suspend all or any portion of the Services upon verbal notice to
Supplier prior to such suspension, such notice to be confirmed in writing within
five (5) business days. If suspension extends beyond one (1) week, Supplier
shall have the right to invoice Company for Services completed prior to
Suspension, payment to be made in accordance with the terms of this Agreement,
and parties shall adjust Services completion date. If period of suspension
extends beyond ten (10) business days, and Supplier incurs additional expense
thereby, a reasonable adjustment shall be made in the contract price and the
time for completion of the Services, but no adjustment shall be made unless a
claim therefore is submitted in writing to Company within twenty (20) business
days of receipt of written notice of suspension to Supplier.

 

8.14 Clean Up

 

Supplier at all times, and at its expense, shall keep Company’s premises free
from accumulation of waste materials or rubbish caused by Supplier’s operations.
Upon completion of the Work, Supplier shall, at its expense, remove promptly
from the premise all of Supplier’s implements, equipment, tools, machines,
surplus and waste materials and debris. If Supplier fails to clean up as
provided herein, Company and Supplier may do so and charge the cost thereof to
Supplier or deduct same from Company and Supplier’s payment to Supplier.

 

8.15 Supplier Interference

 

Supplier shall use best efforts to perform all operations in a manner so as not
to cause interference with other suppliers. If it becomes necessary during
Supplier’s course of operations to cause such interference, Supplier shall
immediately notify Company’s Representative as identified on the Order in
writing of the anticipated interference and shall not proceed further with that
phase of the Work without the prior written approval of Company’s Order
Representative.

 

8.16 Safety of Work

 

Supplier shall be responsible for the safety of the Services performed under
this Agreement. In discharging that responsibility, it shall comply with the
requirements of the Occupational Safety and Health Act of 1970, as amended, and
any other federal, state or local act or other requirements of law relating to
safety and health, Supplier will be relieved of the Occupational Safety and
Health Act of 1970 requirements when performing Services at Company premises to
the extent Supplier is unable to reasonably control the work conditions at the
Company premises.

 

8.17 Work Done By Others

 

If any of the Work is dependent on work done by others, Supplier shall inspect
and promptly report to Company’s representative any defect that renders such
other work unsuitable for Supplier’s proper performance. Supplier’s silence
shall constitute approval of such work as fit and suitable for Supplier’s
performance.

 

- 39 -



--------------------------------------------------------------------------------

8.18 Change

 

Company may at any time during the progress of the Installation Services require
additions, deletions or alterations (all hereinafter referred to as a “Change”)
to the Installation Services. Within ten (10) days after a request for a Change,
Supplier shall submit a proposal to Company which includes any changes in
Supplier’s costs or in the delivery or Work schedule necessitated by the Change.
Company shall within ten (10) days of receipt of the proposal, either (i) accept
the proposal with a written amendment directing Supplier to perform the Change
or (ii) advise Supplier not to perform the Change in which event Supplier shall
proceed with the original Work. No such Change shall be considered nor shall
Supplier be entitled to any compensation for work done pursuant to or in
contemplation of a Change, unless made pursuant to a written amendment or Change
Order issued by Company.

 

8.19 Support of Self and Third Party installation

 

Supplier agrees to provide Company or its third party contractors Parts s and
Services upon the terms and conditions of this Agreement and upon such further
terms and conditions and prices as may be mutually agreed upon to support
Company’s self-installation or third party installation of the Hardware and
Software furnished hereunder. Supplier agrees to negotiate in good faith and
agrees not to impose unrealistic or excessive conditions upon Company in an
attempt to preclude Company’s self-installation or its desire to have third
party installation performed. Nothing in this paragraph requires Supplier to
license Source Code or any other proprietary information or technology Company
or its third party contractors except only to the extent use of such proprietary
information, technology or Source Code is required for purposes of this
paragraph.

 

ARTICLE 9 – SOFTWARE

 

9.1 Definitions.

 

The following definitions apply to this Article:

 

Firmware means any Software (operating program in machine readable form and
related documentation) and storage media therefore normally furnished with or
embedded in the Hardware.

 

Maintenance Services means technical support services for Hardware and Software
provided as set forth in Exhibit B for Maintenance Support Services and as
required to operate the Software in conformance with Specifications and the
detection and correction of any Software errors.

 

Media or Medium means any document, print, tape, disc, tool, semiconductor chip
or other tangible information-conveying article.

 

New Software Feature means a new software product offered by Supplier that
contains a majority of new code, and is not intended to replace existing
Software and, that (1) adds substantial additional functionality to the
Software, (2) is offered by Supplier as a separately priced option for existing
Licensed Software, and (3) does not replace an existing feature or functionality
of the Licensed Software.

 

- 40 -



--------------------------------------------------------------------------------

Software means intangible Information constituting one or more computer or
apparatus programs and the informational content of such programs, together with
any documentation supplied in conjunction with and supplementing such programs,
the foregoing being provided to Company by way of electronic transmission or by
being fixed in Media furnished to Company.

 

Enhancements all Software changes, including new releases, new versions, product
improvements, system modifications, updates, upgrades, field modifications,
Software maintenance releases and the like. Software Enhancements do not include
New Software features.

 

Software Source Material means Information consisting of all intangible source
programs, technical documentation and other information required for
maintenance, modification or correction of the most current version of the
Software supplied to Company.

 

Specifications means the specifications for the Software as set forth in the
Order, or if not so set forth, shall mean Supplier’s current applicable
published specifications and user documentation for the Software as of the date
of the Order and any additional specifications furnished by Company. Any
provisions contained in Supplier’s specifications in conflict with the
provisions of this Agreement or Company’s specifications shall be deemed
deleted.

 

Use means use by any individual having authorized access to the computer on
which the Software is operated.

 

9.2 Firmware

 

The term Hardware” includes any software (operating program in machine readable
form and related documentation) and storage media therefore normally furnished
with or embedded in the Hardware (“Firmware”). Title to the Firmware, including
copyright, shall remain in Supplier. The party having title to the Hardware
shall have title to the Firmware storage media. For the life of the Hardware
listed in this Agreement, Supplier agrees to grant and hereby grants to Company
and any subsequent purchaser, lessee or other end user (referred to collectively
in this clause as “end user”) a non-exclusive license to use said Firmware on
the Hardware on which it was delivered. Company and any subsequent end user may
copy the Firmware for use on such Hardware with which it was originally
delivered and for archival purposes, but shall not knowingly reproduce the
original software for distribution to others. Company and any subsequent end
user may add to, delete from or modify the Firmware in any manner, but no
changes, however extensive, shall alter Supplier’s title to such original
software. Title to any such modification or addition to the Firmware shall
remain in the entity, which creates the modification or addition.

 

- 41 -



--------------------------------------------------------------------------------

9.3 License Grant

 

Supplier agrees to grant and hereby grants to Company an irrevocable,
nonexclusive, worldwide, perpetual, license to Use the Software.

 

Such Use shall include the right for Company to:

 

    [CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Company shall not decompile, disassemble or reverse engineer the Software or any
component thereof, except as may be permitted by applicable law in which case
Company must notify Supplier in writing and Supplier may provide review and
assistance. Except as otherwise expressly set out in this Agreement, Company is
prohibited from (i) translating or adapting the Software, (ii) incorporating in
whole or in part in any other product or creating derivative works based on all
or any part of the Hardware or Software and (iii) removing any copyright,
trademark or other proprietary notice of Supplier affixed to or displayed on the
Software. Upon delivery to Company, all media shall become the property of
Company except that fixed in Hardware, title to which shall pass to Company upon
acceptance of the Hardware. Software includes the basic items defined in the
SOFTWARE AND PROGRAMMING AIDS clause and any other basic items listed on an
Order. The foregoing license extends to any use of any program or software
derived from the Software.

 

9.4 License Fee

 

Fees for the license of the Software and the maintenance of the Software are
designated in the Article 3 above.

 

9.5 Enhancements and Maintenance

 

Supplier shall promptly furnish to Company all Basic Warranty Services which
shall include but are not limited to [CONFIDENTIAL TREATMENT REQUESTED] /*/.
Basic Warranty Services will be provided to Company [CONFIDENTIAL TREATMENT
REQUESTED] /*/ the Warranty period, and AviciPlus capabilities shall be provided
at the price listed in Exhibit F. Beyond the warranty period, AviciPlus services
will be provided at the pricing in Exhibit F, if AviciPlus is not ordered,
[CONFIDENTIAL TREATMENT REQUESTED] /*/ will be provided at a mutually agreed
upon charge. Supplier shall also promptly provide to Company any revisions to
the basic Software items as defined in Article 9.10, SOFTWARE AND PROGRAMMING
AIDS to reflect the Enhancements.

 

Enhancements will be available under the warranty provisions of this Article 9
and under Exhibit B. Software images and management information bases (MIBs)
will be downloaded from the Supplier web site, or upon request by Company,
physical media will be shipped with relevant images, MIB, release notes and full
user Documentation.

 

- 42 -



--------------------------------------------------------------------------------

All Enhancements shall be considered Software subject to the provisions of the
Agreement. Company may incorporate the Enhancements into the Software or
continue using previous releases of the Software, at Company’s option. Supplier
will support the current release and two previous releases of the Software.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/. New Software Features that allow for a
new service offering such as MPLS VPNs, QoS and/or Multicast, will be provided,
in accordance with Section 1.1 of this Agreement, and may be subject to an
initial license fee, at any time during or after the Warranty period, and/or
during the duration of the AviciPlus Program.

 

Company may, at any time and at its discretion, discontinue maintenance of the
Software

 

9.6 Intellectual Property Rights

 

Title to the Software and to intellectual property rights therein shall remain
in Supplier or Supplier’s licensor, as applicable. Company shall have the right
to make a reasonable number of copies of the Software for Use as authorized in
the Order or elsewhere in this Agreement. Company however, shall not knowingly
reproduce copies of the Software for the purpose of supplying it to others
except individuals authorized herein.

 

9.7 Modifications

 

Company may make Modifications to the Software to the extent necessary to Use
the Software, provided however that Supplier may not be required to provide
source code to Company for the purposes of such modifications. To the extent the
modifications solely cause the Hardware, or Software, or any portion thereof,
not to meet the specifications and/or any other warranty criteria, Supplier
shall have no obligations under the terms of this Agreement to restore the
Software to its original operating condition pursuant to any warranty
obligation. Any Modification by Company shall not be deemed authorized by
Supplier for purposes of Article 5.2(b) unless agreed to, in writing, by
supplier. Unless otherwise agreed to, Supplier shall have no obligation to
support modifications, or Software which is no longer in compliance with
specifications due to any Company modifications not provided for in the
Documentation or not required to operate Software in its intended manner
consistent with its Specification under this Agreement, Company shall have all
right, title and interest to any Modifications and resulting derivative works
and the intellectual property rights in such Modifications or works. Moreover,
nothing contained in this Agreement or an Order shall limit Company’s right to
reproduce and Use the modified Software in as many copies as Company, in its
sole discretion, deems appropriate. However, any portion or aspect of the
modified Software which is licensed from Supplier under this Agreement or an
Order shall continue to be subject to all the provisions of this Agreement and
the Order, and nothing contained herein grants to Company any rights to Use the
Software other than as recited in this Agreement or the Order.

 

- 43 -



--------------------------------------------------------------------------------

9.8 Re-designation or Transfer of Designated Site or Computer

 

If the Order specifies that Company’s Use of the Software is limited to a
designated site or a designated computer, the provisions of this clause shall
apply. For purposes of this clause, site shall include computer, as applicable
to the Order. A re-designation shall refer to a change of site and shall include
the movement of Software to upgraded equipment. A transfer shall refer to a
temporary change of site of the Software. Without an additional charge or fee or
any requirement for any additional license, Company may:

 

  1. Re-designate the site at which the Software will be used and shall notify
Supplier of the new site and the effective date of the re-designation; and

 

  2. Concurrently operate the Software at another site for a period not to
exceed three (3) months for the purpose of re-designating the assigned using
site.

 

The license granted under the Order for a designated site may be transferred
without notice to Supplier and at no additional charge or fee to Company: (a) to
a backup site if the computer at the designated site is inoperative due to
malfunction, due to performance of preventive or remedial maintenance, due to
engineering changes or due to changes in features or model, until the computer
is restored to operative status and processing of the data already entered in
the computer at the backup site has been completed or (b) to one other site for
assembly or compilation of the Software if the specifications of the computer at
the designated site are such that the Software cannot be assembled or compiled
on the computer.

 

9.9 Remote Access

 

Company shall have the right, at no additional charge or fee, to have the
Software used at any other location by means of remote electronic access.

 

9.10 Software and Programming Aids

 

On the delivery date, Supplier shall furnish to Company, at no additional charge
or fee, at least the following basic items:

 

1. Object program (the fully compiled or assembled series of instructions,
written in machine language, ready to be loaded into the computer, that guides
the operation of the computer) stored in a Medium compatible with the equipment
described in the Order;

 

2. Program implementation and user instructions and required procedures;

 

3. The Software Specifications, as well as the required machine configuration;

 

- 44 -



--------------------------------------------------------------------------------

4. Sample data output, such as printouts or typical screen displays, and any
other programs, routines, subroutines, utility or service programs, flow charts,
logic diagrams and listings, descriptive Specifications and acceptance
Specifications or related material Supplier may have which is necessary or
useful for the full implementation and Use of the Software and which Supplier
normally furnishes to users of the Software without additional charge or fee.

 

5. Source program (the computer program expressed in a source language) only if
licensed by Supplier as part of the Software ordered hereunder or provided for
under this Agreement.

 

9.11 Source Programs and Technical Documentation

 

Supplier shall, at Company’s request, enter into an Escrow Agreement
substantially the same in form and substance to the form in Exhibit E to this
Agreement to safeguard Supplier’s Software Specifications and source program at
any time during the duration of this Agreement. Both parties shall negotiate in
good faith such Escrow Agreement.

 

If the parties have not entered into an Escrow Agreement then the following
clause shall apply:

 

If Supplier, among other things, [CONFIDENTIAL TREATMENT REQUESTED] /*/ Supplier
(or some other financially and technically responsible successor in interest
acceptable to Company which assumes in writing Supplier’s obligations under the
Agreement) -, then (a) Supplier, or others acting on behalf of Supplier, shall
furnish to Company [CONFIDENTIAL TREATMENT REQUESTED] /*/ and (b) Supplier will
be deemed to have granted to Company [CONFIDENTIAL TREATMENT REQUESTED] /*/. All
materials received will be deemed Confidential and Company will use the same
care as it does with its Confidential Material. [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Company will return [CONFIDENTIAL TREATMENT REQUESTED] /*/ as
soon as Supplier is in compliance.

 

Supplier may use 3rd party software and cannot guarantee that said 3rd party
will agree to grant a [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

9.12 Software Warranty

 

Supplier warrants to Company and its customers all of the following:

 

  1. The Software will be [CONFIDENTIAL TREATMENT REQUESTED] /*/, will
[CONFIDENTIAL TREATMENT REQUESTED] /*/ and [CONFIDENTIAL TREATMENT REQUESTED]
/*/ in effect as of the date of shipment for a period of [CONFIDENTIAL TREATMENT
REQUESTED] /*/ following delivery (“Warranty Period”). The Media conveying the
Software will [CONFIDENTIAL TREATMENT REQUESTED] /*/. The Software will be
compatible with and may be used in conjunction with other Software as described
in the Specifications. If an Order states that the Software is to be used in
conjunction with certain data processing equipment, the Software shall be
compatible with that equipment. The foregoing warranties extend to the future
performance of the Software throughout the Warranty Period.

 

- 45 -



--------------------------------------------------------------------------------

  2. Services will be performed [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

  3. There are no copy protection or similar mechanisms within the Software,
which will, either now or in the future, interfere with the grants made in this
Agreement or an Order.

 

  4. Company and its customers shall have quiet enjoyment of the Software.

 

  5. As to Software for which Supplier does not solely own all intellectual
property rights, Supplier has full right, power and authority to license the
Software to Company and its customers as provided in this Agreement or an Order.

 

  6. If the Software, or any portion thereof, is or becomes [CONFIDENTIAL
TREATMENT REQUESTED] /*/ during the applicable Warranty Period, or if the
[CONFIDENTIAL TREATMENT REQUESTED] /*/, or be subject [CONFIDENTIAL TREATMENT
REQUESTED] /*/. Any Software repaired or replaced pursuant to this Article shall
be warranted for a period of [CONFIDENTIAL TREATMENT REQUESTED] /*/ from the
date of delivery of such repair or replacement, or the remainder of the original
warranty term, whichever is greater.

 

  7. The Software does not contain any malicious code, program, or other
internal component (e.g. computer virus, computer worm, computer time bomb, or
similar component), which could damage, destroy, or alter Software, firmware, or
hardware or which could, in any manner, reveal, damage, destroy, or alter any
data or other information accessed through or processed by the Software in any
manner. Supplier shall immediately advise Company, in writing, upon reasonable
suspicion or actual knowledge that the Software provided under this Agreement or
an Order may result in the harm described above. Supplier shall indemnify and
hold Company and its customers harmless from any damage resulting from the harm
described above, in accordance with the procedural provisions of Article 5.2
above.

 

  8. Supplier warrants that Software will record, store, process and present
calendar dates falling on or after January 1, 2000, in the same manner and with
the same functionality as it performed before January 1, 2000. This maintenance
will be considered part of and covered under the maintenance provisions of the
Agreement at no additional charge to Company.

 

  9. All warranties shall survive inspection- and payment.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE 10 – MISCELLANEOUS

 

10.1 Assignment And Subcontracting

 

Supplier shall not assign any right or interest under this Agreement (excepting
monies due or to become due) or delegate or subcontract any Work or other
obligation to be performed or owed under this Agreement without the prior
written consent of Company. Any assignment, delegation or subcontracting without
such consent shall be void, except in the event of a merger or the acquisition
of all or substantially all of Supplier’s assets, in which case Supplier may
assign Agreement with the written consent of Company, which shall not be
unreasonably withheld. Otherwise, any assignment of monies shall be void if (1)
Supplier shall not have given Company at least thirty (30) days prior written
notice of such assignment or (2) such assignment imposes upon Company
obligations to the assignee in addition to the payment of such monies, or
precludes Company from dealing solely and directly with Supplier in all matters
pertaining to this Agreement including amendments or settlements of charges. All
Services performed by Supplier’s subcontractor(s) at any tier shall be deemed
Services performed by Supplier.

 

10.2 Assignment by Company

 

AT&T Corp shall have the right to assign this Agreement, and AT&T Corp. or
Company, if different, an Order, and to assign its rights and delegate its
duties under this Agreement or an Order, as the case may be, either in whole or
in part (an “Assignment”), including, but not limited to, software licenses and
other grants of intellectual property rights, at any time and without Supplier’s
consent, to (i) any present or future affiliate of Company (including any
subsidiary or affiliated entity thereof), (ii) any unaffiliated new entities
that may be formed by Company pursuant to a corporate reorganization, including
any subsidiary or affiliated entity thereof; (iii) any third party which by
purchase, lease, outsourcing agreement or otherwise, assumes the operation,
administration and/or management of any substantial portion of the business of
Company affected by this Agreement. Company shall give Supplier written notice
of any Assignment, including (i) the effective date of the Assignment
(“Effective Date”), and (ii) the entity or entities receiving rights and/or
assuming obligations under the Agreement or Order (“Entities). Upon the
Effective Date and to the extent of the Assignment, Company shall be released
and discharged from all further duties under this Agreement, except non-disputed
monies owed as to materials, services, or intellectual property rights
transferred to assignee, ordered from or provided by Supplier prior or up to the
Effective Date. Notwithstanding that an Assignment of the Agreement has been
made, Company, at its sole option, shall continue to have the right to purchase,
lease, or license material or services under this Agreement as if such an
Assignment had not been made. If this Agreement includes a commitment to
purchase a stated or determinable quantity of goods, services or rights, or
prices that vary based on the quantities purchased, the aggregate of purchases
by the Entities under this Agreement will be included in determining the
quantity.

 

10.3 Governing Law

 

This Agreement shall be governed by the laws of the State of New Jersey,
excluding application of its conflict of laws provisions. The parties agree that
the provisions of the New Jersey

 

- 47 -



--------------------------------------------------------------------------------

Uniform Commercial Code apply to this Agreement and all transactions under it,
including agreements and transactions relating to the furnishing of services,
the lease or rental of equipment or material, and the license of software.
Supplier agrees to submit to the jurisdiction of any court wherein an action is
commenced against Company based on a claim for which Supplier has agreed to
indemnify Company under this Agreement.

 

10.4 Clause Headings

 

The headings of the clauses in this Agreement are inserted for convenience only
and are not intended to affect the meaning or interpretation of this Agreement.

 

10.5 Compliance with Laws

 

Supplier and all persons furnished by Supplier shall comply at their own expense
with all applicable federal, state, local and foreign laws, ordinances,
regulations and codes, including the identification and procurement of required
permits, certificates, licenses, insurance, approvals and inspections in
performance of this Agreement.

 

10.6 Entire Agreement

 

This Agreement, shall incorporate the typed or written provisions on Company’s
Order issued pursuant to this Agreement and shall constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and the order(s) and shall not be changed, modified or rescinded,
except by a writing signed by Supplier and Company. Printed provisions on the
reverse side of Company’s Orders (except as specified otherwise in this
Agreement) and all provisions on Supplier’s forms shall be deemed deleted.
Estimates or forecasts furnished by Company shall not constitute commitments.
The provisions of this Agreement supersede all contemporaneous oral agreements
and all prior oral and written quotations, communications, agreements and
understandings of the parties with respect to the subject matter of this
Agreement.

 

10.7 Export Control

 

Supplier will not use, distribute, transfer or transmit any products, software
or technical information (even if incorporated into other products) provided
under this Agreement except in compliance with U.S. export laws and regulations
(the “Export Laws”). Supplier will not, directly or indirectly, export or
re-export the following items to any country which is in the then current list
of prohibited countries specified in the applicable Export Laws:(a) software or
technical data disclosed or provided to Supplier by Company or Company’s
subsidiaries or affiliates; or (b) the direct product of such software or
technical data. Supplier agrees to promptly inform Company in writing of any
written authorization issued by the U.S. Department of Commerce office of export
licensing to export or re-export any such items referenced in (a) or (b).
Supplier also will not, without the prior written consent of Company, export or
re-export, directly or indirectly, any technical data or software furnished
hereunder from the country in which Company first provided the technical data or
software to Supplier hereunder, except to the United States. The obligations
stated above in this clause will survive the expiration, cancellation or
termination of this Agreement or any other related agreement.

 

- 48 -



--------------------------------------------------------------------------------

10.8 Force Majeure

 

Neither party shall be held responsible for any delay or failure in performance
of any part of this Agreement to the extent such delay or failure is caused by
fire, flood, explosion, war, strike, embargo, government requirement, civil or
military authority, act of God, or other similar causes beyond its control and
without the fault or negligence of the delayed or non-performing party or its
subcontractors (“force majeure conditions”). Notwithstanding the foregoing,
Supplier’s liability for loss or damage to Company’s material in Supplier’s
possession or control shall not be modified by this clause. If any force majeure
condition occurs, the party delayed or unable to perform shall give immediate
notice to the other party, stating the nature of the force majeure condition and
any action being taken to avoid or minimize its effect. The party affected by
the other’s delay or inability to perform may elect to: (1) suspend this
Agreement or an Order for the duration of the force majeure condition and (i) at
its option buy, sell, obtain or furnish elsewhere material or services to be
bought, sold, obtained or furnished under this Agreement or an Order (unless
such sale or furnishing is prohibited under this Agreement) and deduct from any
commitment the quantity bought, sold, obtained or furnished or for which
commitments have been made elsewhere and (ii) once the force majeure condition
ceases, resume performance under this Agreement or Order with an option in the
affected party to extend the period of this Agreement or an Order up to the
length of time the force majeure condition endured and/or (2) when the delay or
nonperformance continues for a period of at least fifteen (15) days, terminate,
at no charge, this Agreement or an Order or the part of it relating to material
not already shipped, or services not already performed. Unless written notice is
given within forty-five (45) days after the affected party is notified of the
force majeure condition, (1) shall be deemed selected.

 

10.9 Government Contract Provisions

 

The following provisions regarding equal opportunity, and all applicable laws,
rules, regulations and executive orders specifically related thereto, including
applicable provisions and clauses from the Federal Acquisition Regulation and
all supplements thereto are incorporated in this Agreement as they apply to work
performed under specific U.S. Government contracts: 41 CFR Part 60-1,
Obligations of Contractors and Subcontractors, Sections: 41 CFR 60-1.4, Equal
Opportunity Clause; 41 CFR 60-1.7, Reports and Other Required Information; 41
CFR 60-1.8, Segregated Facilities; 41 CFR Part 60-250, Affirmative Action and
Nondiscrimination Obligations of Contractors and Subcontractors Regarding
Special Disabled Veterans and Veterans of the Vietnam Era, Section 41 CFR
60-250.4, Coverage and Waivers (for contracts and subcontracts of $10,000 or
more); and, from 41 CFR Part 60-741, Affirmative Action and Nondiscrimination
Obligations of Contractors and Subcontractors Regarding Individuals with
Disabilities, Section 41 CFR 60-741.4, Coverage and Waivers (for contracts and
subcontracts in excess of $10,000), wherein the terms “contractor” and
“subcontractor” shall mean “Supplier”. In addition, orders placed under this
Agreement containing a notation that the material or services are intended for
use under Government contracts shall be subject to such other Government
provisions printed, typed or written thereon, or on the reverse side thereof, or
in the attachments thereto.

 

- 49 -



--------------------------------------------------------------------------------

10.10 Identification

 

Supplier and Company shall not without the other Party’s prior written consent
(a) engage in any advertising, promotion or publicity related to this Agreement;
or (b) make public use of the other Party’s, trade name, trademark, service
mark, insignia, symbol, logo, or other designation. Neither party shall, without
the other Party’s written consent, except as required by court order or the
rules or regulations of a Federal or National government agency, disclose to any
third party the contents and /or the facts of this Agreement. In the event of
such requirement of disclosure, Supplier shall seek Company’s prior approval,
and seek confidential treatment of such disclosure prior to such disclosure,
both to the extent allowed by law.

 

10.11 Identification Credentials

 

Company may, at its discretion, require Supplier’s employees and subcontractors
to exhibit identification credentials, which Company may issue, in order to gain
access to Company’s premises for the performance of the Services. If for any
reason, any of Supplier’s employees or subcontractors are no longer performing
Services, Supplier shall immediately inform Company’s Representative in the
speediest manner possible. Notification shall be followed by the prompt delivery
to Company’s Representative of the identification credentials involved or a
written statement of the reasons why the identification credentials cannot be
returned. Supplier shall be liable for any damage or loss sustained by Company
if the identification credentials are not returned to Company.

 

10.12 ISO 9000

 

Supplier recognizes that Company intends to be an ISO 9000 registered supplier
of goods and services, and that in order for Company to be so registered,
Supplier must comply with and hereby agrees to comply with the provisions of
this clause. Therefore, under this agreement, Supplier shall have the portion of
Supplier’s quality system that applies to the material and services covered
under this agreement registered to the then current and applicable ISO 9000
series. Supplier shall, prior to or upon execution of this agreement, provide
Company’s representative indicated below a copy of the appropriate
certificate(s) of registration issued by such third party accredited
registrar(s). If Supplier has not achieved such registered status as of the
effective date of this agreement, Supplier shall work toward completing such
quality system registration by end ofQ4 2001 (December 31, 2001) and shall
provide the appropriate certificate(s) of registration to such Company
representative within seven days of such date. Supplier shall also maintain such
certificate(s) of registration through appropriate assessments by such third
party accredited registrar(s) and provide to Company’s representative any
applicable updated certificate(s) or notifications of failure to pass a
surveillance or full registration audit. Notwithstanding any other provision of
this agreement, if Supplier fails, for any reason, to obtain or maintain or
provide to Company such certificate(s) of registration as set forth above,
Company shall have the right, and without any cost to or liability or obligation
of Company, to terminate this agreement and any outstanding orders placed under
this agreement, whether or not any such orders have been placed to fulfill an
ISO 9000 customer obligation. Company’s representative for ISO 9000 purposes is:
Steven Terjek, AT&T, 900 Route 202/206N, Bedminster, NJ 07921

 

- 50 -



--------------------------------------------------------------------------------

10.13 Labor Relations

 

Supplier shall be responsible for Supplier’s own labor relations with any labor
organization either representing or seeking to represent Supplier’s employees
and shall negotiate and seek to adjust all disputes between Supplier and
Supplier’s employees or any union representing Supplier’s employees. Except as
otherwise provided in this clause, and subject to the terms of this Agreement,
Supplier may freely enter into any contract with any union representing
employees employed by Supplier to perform the duties contemplated by the
requirements of this Agreement. Supplier shall enter into no contract that
purports to obligate Company to the union, either as successor or assignee of
Supplier’s, or in any other way, on the termination of this Agreement, or at any
other time. Supplier warrants that Supplier is not a party to any existing union
contract purporting so to obligate Company.

 

10.14 Mediation

 

If a dispute arises out of or relates to this Agreement, or its breach, and the
parties have not been successful in resolving such dispute through negotiation,
the parties agree to attempt to resolve the dispute through mediation by
submitting the dispute to a sole mediator selected by the parties or, at any
time at the option of a party, to mediation by the American Arbitration
Association (“AAA”). If not thus resolved, it shall be referred to a sole
arbitrator selected by the parties within thirty days of the mediation or, in
the absence of such selection, to final and binding arbitration by a sole
arbitrator under the AAA Arbitration Rules (“Rules”) in effect on the date of
this Agreement. The mediation and arbitration, including arguments and briefs,
shall be in the English language in New York City, New York, United States of
America. The arbitrator may not limit, expand or otherwise modify the terms of
this Agreement or award exemplary or punitive damages or attorney’s fees. The
arbitrator shall apply the substantive (not the conflicts) law of the state
specified in the choice of law provision set forth elsewhere in this Agreement.
The award shall be in United States dollars. Judgment upon the award rendered in
the arbitration may be entered in any court having jurisdiction thereof. Each
party shall bear its own expenses (including attorney’s fees) and an equal share
of the expenses of the mediator and arbitrator and the fees of the AAA. The
parties, their representatives, other participants and the mediator and
arbitrator shall hold the existence, content and result of the mediation and
arbitration in confidence. Nothing in this clause shall be construed to preclude
any party from seeking injunctive relief in order to protect its rights pending
mediation or arbitration. A request by a party to a court for such injunctive
relief shall not be deemed a waiver of the obligation to mediate or arbitrate.

 

10.15 Non-Exclusive Market Rights

 

It is expressly understood and agreed that this Agreement neither grants to
Supplier an exclusive right or privilege to sell to Company any or all material
or services of the type described in this Agreement which Company may require,
nor requires the purchase of any material or services from Supplier by Company.
It is, therefore, understood that Company may contract with other manufacturers
and suppliers for the procurement of comparable material or services. In
addition,

 

- 51 -



--------------------------------------------------------------------------------

Company shall at its sole discretion, decide the extent to which Company will
market, advertise, promote, support, or otherwise assist in further offerings of
the material or services. Supplier agrees that purchases by Company under this
Agreement shall neither restrict the right of Company to cease purchasing nor
require Company to continue any level of such purchases.

 

10.16 No Liens

 

All material shall be provided free from all claims, liens and charges
whatsoever. Company reserves the right to require, before making payment, proof
that all parties furnishing labor and material have been paid.

 

10.17 Publicity

 

Supplier agrees to submit to Company all advertising, sales promotion, press
releases, and other publicity matters relating to the material furnished or the
services performed by Supplier under this Agreement wherein Company’s names or
marks are mentioned or language from which the connection of said names or marks
therewith may be inferred or implied; and Supplier further agrees not to publish
or use such advertising, sales promotion, press releases, or publicity matters
without Company’s prior written approval. This does not reduce or modify
Supplier’s obligations under the clause IDENTIFICATION.

 

10.18 Releases Void

 

Neither party shall require (i) waivers or releases of any personal rights or
(ii) execution of documents which conflict with the terms of this Agreement,
from employees, representatives or customers of the other in connection with
visits to its premises and both parties agree that no such releases, waivers or
documents shall be pleaded by them or third persons in any action or proceeding.

 

10.19 Right of Entry and Plant Rules

 

Each party shall have the right to enter the premises of the other party during
normal business hours with respect to the performance of this Agreement, subject
to all plant rules and regulations, security regulations and procedures and U.S.
Government clearance requirements, if applicable. Supplier shall become
acquainted with conditions governing the delivery, receipt and storage of
Hardware and Software at the site of the Services so that Supplier will not
interfere with Company’s operations. Storage space will not necessarily be
provided adjacent to the site of the Services. Therefore, Supplier shall be
expected to select, uncrate, remove and transport Hardware and Software from the
storage areas provided. Company is not responsible for the safekeeping of
Supplier’s property on Company’s premises. Supplier shall not stop, delay or
interfere with Company’s work schedule without the prior approval of Company’s

 

- 52 -



--------------------------------------------------------------------------------

Representative. Supplier shall provide and maintain sufficient covering and take
any other precautions necessary to protect Company’s stock, equipment and other
property from damage due to Supplier’s performance of the Services.

 

10.20 Severability

 

If any of the provisions of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not invalidate or render unenforceable
this entire Agreement, but rather this entire Agreement shall be construed as if
not containing the particular invalid or unenforceable provision or provisions,
and the rights and obligations of the parties shall be construed and enforced
accordingly.

 

10.21 Supplier’s Employees

 

The term Supplier employee means anyone performing the Work or furnished by
Supplier under this Agreement, including but not limited to the Supplier’s
employees, consultants, representatives, agents, subcontractors, and
subcontractors’ subcontractors at all tiers. It is agreed that all persons
provided by Supplier to perform the Work are not employees or agents of Company,
and Company shall not exercise any direct control or supervision over Supplier
employees but Company’s Representative will be available for consultation.

 

Supplier shall be responsible for its own labor relations with any trade or
union, which represents its employees and shall be responsible for negotiating
and adjusting all disputes. Supplier shall be the sole entity responsible for
receiving complaints from Supplier employees regarding their assignments and for
notifying Supplier employees of the termination or change of their assignments.
Company has the right at any time (prior to and after assignment to Company’s
Work) and for any reason to reject or to have Supplier remove Supplier’s
employees from the Work under this Agreement upon notice to Supplier. Upon such
notice, Supplier shall, at Company’s request, replace the Supplier employee(s).
In the event of any staffing change, Company shall not be charged for the time
required to train the replacement. The amount of non-compensatory training time,
if any, shall be mutually determined by Supplier and Company’s Representative.

 

Supplier further agrees that any of Supplier’s employees who is or becomes a
`leased employee’ (as defined in Section 414(n) of the Internal Revenue Code) of
Company during the term of this Agreement, shall not be covered by, and shall be
excluded from participation in, any employee benefit plan maintained by Company.
Supplier shall indemnify and save Company harmless from and against any losses,
damages, claims, demands, suits, and liabilities that arise out of, or results
from, any failure by Supplier to perform its obligations under this clause.
Supplier shall also indemnify and save Company harmless from any entitlement,
assertion, or claim, which any of Supplier’s employees might have or might make
relative to rights or privileges in any Company employee benefit plan and which
arises, in whole or in part, out of Work rendered under this Agreement.

 

- 53 -



--------------------------------------------------------------------------------

10.22 Utilization of Minority and Women-owned Business Enterprises

 

It is Company’s policy that minority and women-owned business enterprises
(MWBEs) as defined in Exhibit D shall have the maximum practicable opportunity
to participate in the performance of contracts. Supplier agrees to use its good
faith efforts to award subcontracts and/or utilize MWBEs to carry out this
policy to the fullest extent consistent with the efficient performance of this
Agreement and without compromise of quality and reliability expectations.

 

In addition to these general conditions for MWBE support, Supplier agrees to (a)
use its good faith efforts to utilize MWBEs in support of this Agreement and
strive to increase the percentage of total expenditures from MWBEs to fulfill
Company’s purchases each successive year of this Agreement; (b) support
Company’s state and regional goals for MWBE and service-disabled veterans (SDVs)
spending in California and other states/regions as may be defined in the future;
and (c) work with Company to develop opportunities for the utilization of MWBEs
for first tier procurement by Company.

 

10.23 Waiver

 

An effective waiver under this Agreement must be in writing and signed by the
party waiving its right. A waiver by either party of any instance of the other
party’s noncompliance with any obligation or responsibility under this Agreement
will not be deemed a waiver of subsequent or other prior instances of
non-compliance.

 

ACKNOWLEDGED AND AGREED TO ON BEHALF OF:

 

Avici Systems, Inc.

   AT&T Corp. By   

/s/ Surya Panditi

--------------------------------------------------------------------------------

   By   

/s/ Matthew Connelly

--------------------------------------------------------------------------------

     (Signature)         (Signature) Name   

Surya Panditi

--------------------------------------------------------------------------------

   Name   

Matthew Connelly

--------------------------------------------------------------------------------

     (typed or printed)         (typed or printed) Title   

President and CEO

--------------------------------------------------------------------------------

   Title   

Group Procurement Director

--------------------------------------------------------------------------------

     (typed or printed)         (typed or printed) Date   

12/22/00

--------------------------------------------------------------------------------

   Date   

12/21/00

--------------------------------------------------------------------------------

     (typed or printed)         (typed or printed)

 

- 54 -



--------------------------------------------------------------------------------

Exhibit A

 

Carriers

 

FOB/FREIGHT TERMS

SHIPPING & ROUTING INSTRUCTIONS

 

This is Exhibit A to Agreement No. 20011130.2.C between AT&T Corp. and Supplier
and sets forth the method of shipment to be utilized by Supplier, to move
Hardware and Software to the designated location. See Article 2.3 Shipping set
forth in the aforementioned Agreement.

 

Hardware and Software will be shipped FOB destination, freight prepaid and
added. Title to Material and risk of loss will be in accordance with Article
2.4. Supplier will bear the loss from point of origin and will file claims in
the event of loss or damage.

 

ROUTING INSTRUCTIONS: Do not declare value: On release value resulting in lowest
charge; consolidate all orders/packages/same day shipments, to same consignee,
via same carrier, on same Bill of Lading or Airway bill.

 

  • 1 – 50 lbs. (Expedited):

 

  • Airborne Express (1-12 lbs.)        AT&T preferred carrier

 

  • BAX Global (13- 50 lbs.)

 

  • FedEx (most costly)

 

  • 51 – 500 lbs. (Expedited):

 

  • Pilot Air Freight        AT&T preferred carrier

 

  • BAX Global

 

  • Bestway Forwarding (MWBE)

 

- 55 -



--------------------------------------------------------------------------------

  • 1-150 lbs. (Non-expedited):

 

  • United Parcel Service        AT&T preferred carrier

 

  • FedEx Ground (formerly RPS)

 

  • 151 – 10,000 lbs. (Non-expedited):

 

For all shipments requiring air-ride service use North American Van Lines
Others:

 

  • Use Less-Than-Truckload (LTL) carriers (for interstate moves)

 

  • Roadway Express

 

  • Consolidated Freightways

 

  • Bestway Forwarding

 

  • For intrastate moves, contact Transportation Management Associates
800–745-8292 to arrange shipping via a regional LTL carrier.

 

  • 10,000 lbs. and over (Non-expedited):

 

For all shipments requiring air-ride service use North American Van Lines

 

Others:

 

  • Call Transportation Management Associates 800–745-8292 to arrange shipping
via Truckload carrier.

 

All contact information can be located at the following web address:
http://attbuys.smd.att.com/readytobuy/index.htm under the heading,
“Transportation and Shipping”. Any questions on U.S. Domestic transportation
activity can be directed to Glenn H. Little at (336) 698-1844 or via email at
ghlittle@att.com

 

- 56 -



--------------------------------------------------------------------------------

Exhibit B

 

Maintenance and Support Services

 

This is Exhibit B to the Agreement, which sets forth maintenance and support
Services to be provided by the Supplier.

 

Supplier shall provide maintenance and support under the AviciPlus Services
Program (“AviciPlus Program”) upon the terms and conditions set forth in the
Agreement.

 

1.0 Basic Warranty and Maintenance Services

 

During the Warranty Period as defined in Articles 7.0 and 9.0 of the Agreement,
and as listed in section 4.0 of this Exhibit, Supplier shall provide Basic
Warranty and Maintenance Services, (“Warranty Services”), as set out below, and
in Articles 7.0 and 9.0 of the Agreement:

 

1.1 Warranty Services are provided through Avici’s Technical Assistance Center
(“TAC”). Such services include:

 

  • [CONFIDENTIAL TREATMENT REQUESTED] /*/ during normal business hours
[CONFIDENTIAL TREATMENT REQUESTED] /*/; response time based upon problem
severity as set out in Article 4.0 of this Exhibit. TAC Services includes
[CONFIDENTIAL TREATMENT REQUESTED] /*/;

 

  • Repair and replacement of defective parts within [CONFIDENTIAL TREATMENT
REQUESTED] /*/ of receipt of equipment at Avici facility pursuant to process set
forth in Article 7.1 of Agreement;

 

  • Replacement of Defective on Arrival (DOA) parts within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of receipt at Avici facility, pursuant to process set
forth in Article 7.1 of Agreement;

 

• Software maintenance releases under Article 9.5 of the Agreement.

 

2.0 AviciPlus Program

 

2.1 Upon acceptance, during the Warranty period or thereafter, by Supplier of
Company’s Order for the AviciPlus Program, Supplier shall provide such Services
as set out as follows:

 

  • [CONFIDENTIAL TREATMENT REQUESTED] /*/; response time based upon problem
severity as set out in Section 3.0 of this Exhibit; support [CONFIDENTIAL
TREATMENT REQUESTED] /*/

 

  • [CONFIDENTIAL TREATMENT REQUESTED] /*/ technical support as outlined in
Section 4.0 of this Exhibit.

 

  • Problem resolution as outlined in Section 4.0 of this Exhibit.

 

- 57 -



--------------------------------------------------------------------------------

  • Repair and replacement of defective parts within [CONFIDENTIAL TREATMENT
REQUESTED] /*/ of receipt of equipment at Supplier’s facility; as outlined below
in this section;

 

  • Replacement of Defective on Arrival (DOA) parts within [CONFIDENTIAL
TREATMENT REQUESTED] /*/ of receipt at Supplier’s facility, as outlined below in
this section;

 

• Software Maintenance Releases under Article 9.5 of the General Agreement.

 

2.2 Details of Services AviciPlus Program

 

2.2.1 TAC Telephone Support Services- Technical Assistance Center – Level 1
Support

 

Technical support shall be available to Company for potential service impacting
[CONFIDENTIAL TREATMENT REQUESTED] /*/. This support shall include, but is not
limited to, [CONFIDENTIAL TREATMENT REQUESTED] /*/. Supplier telephone contact
is outlined in Section 6.1 of this Exhibit. Any trouble involving a service
outage that cannot be resolved [CONFIDENTIAL TREATMENT REQUESTED] /*/ shall be
escalated pursuant to Supplier’s escalation procedures set forth in section 6.2
of this Exhibit.

 

Supplier shall maintain the following metrics:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

2.2.2 Dispatch Support Personnel – Level 2 Support

 

A trained technical expert shall be dispatched to Company [CONFIDENTIAL
TREATMENT REQUESTED] /*/ to Supplier’s Technical Assistance Center. This support
shall be Level 2 support and shall be used only after Level 1 in 2.1 above.
Supplier agrees that it will dispatch within [CONFIDENTIAL TREATMENT REQUESTED]
/*/ a trained technical repair expert (Software and Hardware).

 

2.2.3 Hardware and Software Repair, Return and Upgrades

 

This section outlines the Field Replaceable Unit (FRU) repair procedure to be
followed by Company and Supplier. Two processes are addressed in this section.
The first is the repair and return procedure for FRUs that fail while in
service. The second procedure is driven by Hardware upgrade needs.

 

2.2.3.1 FRU Repair or Return

 

Supplier will provide a RMA (Return Material Authorization) Number and Company
will provide an Order number upon the initial phone call.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

- 58 -



--------------------------------------------------------------------------------

(a) Emergency Stock

 

In connection with a service affecting or potential service affecting problem,
Supplier shall maintain a spare stock available for shipment [CONFIDENTIAL
TREATMENT REQUESTED] /*/.

 

Company and Supplier shall identify Supplier’s central point-of-contact for use
of this emergency stock. Company representative shall notify Supplier contact
via telephone and/or fax message that a particular unit is needed and will
identify where it is to be shipped.

 

Supplier shall ship the requested unit via the transportation mode specified by
Company.

 

Outgoing transportation charges shall be paid by Supplier.

 

(b) Supplier Furnished Centralized Maintenance Inventory Service

 

Supplier shall provide stocking and management of a central equipment depot for
Hardware. This service shall be in place of Company maintaining a central
maintenance stock.

 

This service shall be based on a two-step plan for providing [CONFIDENTIAL
TREATMENT REQUESTED] /*/:

 

1. On-site minimum spares procured by Company for each applicable central
office.

 

2. Supplier owned maintenance spares inventory.

 

Upon discovery of a defective unit, the cognizant Supplier or Company-certified
Company personnel at a field location will replace the unit by using an on-site
spare unit, and will then request the Supplier to send a replacement unit
directly to the field location.

 

Within [CONFIDENTIAL TREATMENT REQUESTED] /*/, Supplier will send the
replacement [CONFIDENTIAL TREATMENT REQUESTED] /*/. The unit will be wrapped in
a special anti-static bag and shipped in a box treated with an anti-static
material. Supplier will pay the outgoing transportation charges. The replacement
unit will include a packing slip, which shows the order number assigned by
Company.

 

Within [CONFIDENTIAL TREATMENT REQUESTED] /*/, the cognizant Company personnel
will ship the defective unit to the following address. The address should
include the Order number assigned by Company (as indicated by XXXXXX) for each
shipment.

 

Avici Systems Inc.,

 

- 59 -



--------------------------------------------------------------------------------

101 Billerica Ave.,

N. Billerica, MA 01862

Attn: Returns

Company Order Number: RMA: XXXXXX

 

The defective unit will be shipped pursuant to Article 2.8 of the Agreement
using the proper anti-static bag and box. The defective part will be accompanied
by a “trouble reporting tag” which will be filled in completely. If the
defective unit is not received within [CONFIDENTIAL TREATMENT REQUESTED] /*/,
Supplier will notify Company so that Company can initiate tracking action to
locate the defective unit. If the unit cannot be found, and is [CONFIDENTIAL
TREATMENT REQUESTED] /*/, Supplier will then invoice Company for the replacement
unit.

 

2.3 Activity Reports

 

Supplier shall provide an activity report to Company on a monthly basis. The
reports shall be by Company order number and shall include the following
information:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

The cost of these reports are [CONFIDENTIAL TREATMENT REQUESTED] /*/. Each
Equipment code with activity shall be included in the report.

 

2.4 Repair and Return Charges for Hardware or Software Not Covered by the
AviciPlus Program (“Uncovered Equipment”)

 

The repair and return charges for Uncovered Equipment shall be [CONFIDENTIAL
TREATMENT REQUESTED] /*/. Supplier shall notify Company if the charge would
exceed one-half the [CONFIDENTIAL TREATMENT REQUESTED] /*/ in which case Company
may elect to purchase a new unit or component at the applicable price.

 

2.5 Unrepairable Uncovered Equipment

 

If Uncovered Equipment cannot be repaired Supplier will provide Company with a
new unit at [CONFIDENTIAL TREATMENT REQUESTED] /*/. In such event a new warranty
period, pursuant to the Agreement, shall be applicable.

 

2.6 Updating Hardware While in a Repair Status

 

Hardware returned to the Supplier for repair shall be updated to include all
outstanding Class AC or higher changes, at the request of the Company. The
plug-in label shall be changed to reflect the upgrades.

 

- 60 -



--------------------------------------------------------------------------------

2.7 No Trouble Found Trouble Diagnosis

 

A record shall be maintained of all Hardware with a no trouble found diagnosis.
A mark shall be affixed to the plug-in unit identifying it as a “no trouble
found” unit. Supplier’s system shall have a unique identifier assigned to that
plug-in to allow the repair station to identify that specific unit if it once
again is returned for repair.

 

This unique ID along with the trouble reported shall be maintained in Supplier’s
system data base. If the Hardware with the same trouble description is returned
to the repair center the second time and again the diagnosis is no trouble
found, that Hardware will be handled as unrepairable under the condition listed
in (5) above, except that there will be no charge if the Hardware is under
warranty.

 

2.8 Hardware Upgrades

 

In the event of a Hardware upgrade that requires Company to return Equipment to
a repair station or upgrade center, the Supplier shall establish a seed stock.
Regular maintenance stock is not to be used as the seed stock for a Hardware
upgrade unless expressly authorized by Company. A Class A/AC change shall be
completed within [CONFIDENTIAL TREATMENT REQUESTED] /*/ of the release date of
the change unless a different date is mutually agreed upon. The size of the seed
stock shall be such as to allow that objective to be accomplished. All costs
associated with Class A/AC changes, including the establishment of seed stock,
shall be paid by Supplier during the AviciPlus Program term. The upgrade
provisions of this section apply to all Hardware in service and all spare or
maintenance stock on Company site and all regular maintenance stock held by
Supplier or Company.

 

A Class A/AC change shall be, in accordance with Bellcore TR-OPT-000209, Issue
5, August 1991, or the latest issue thereof, and shall include without
limitation, when the Hardware has one or more functional defects; fails to meet
reliability predictions; or fails to meet one or more of its published
specifications.

 

Time and cost associated with a Class B or D change, as defined in such Bellcore
TR-OPT-000209, or latest issue thereof, shall be [CONFIDENTIAL TREATMENT
REQUESTED] /*/.

 

2.9 Repair Location

 

Supplier shall keep Company informed with the repair location address and will
provide the name of the vendor coordinator. This requirement applies for the
life of the Agreement.

 

3.0 Severity Levels Definitions (Hardware and Software)

 

(a) Severity 1 - Highest Severity

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

- 61 -



--------------------------------------------------------------------------------

(b) Severity 2 - High Severity

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

(c) Severity 3 - Medium Severity

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

(d) Severity 4 - Low Severity

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

4.0 Response Times

 

For each problem reported to Supplier, Company will declare the appropriate
problem severity level based on the guidelines listed below. At any time
Supplier will elevate the problem to a higher severity level, upon request by
Company.

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

5.0 Warranty Periods

 

The following table sets for the warranty periods for Hardware, Software and
Services provided by Supplier.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

Notes: Note: Standard warranty terms.

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

6.0 Escalation Procedures and Contacts.

 

6.1 Contacts

 

6.1.1 Supplier Support Contacts

 

Current members of Supplier support team, which may be changed upon notice by
Supplier to Company, without the need to amend the Agreement, are:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

- 62 -



--------------------------------------------------------------------------------

6.1.2 Company Support Contacts

 

Current members of Company support team, which may be changed upon notice by
Company, without the need to amend the Agreement, are:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

6.2 Escalation Process

 

The Supplier escalation guidelines as they relate to the support of Company
network equipment are shown in the chart below. A combination of increasing
levels of technical expertise along with increasingly higher levels of services
management is employed. Escalation is triggered at differing times dependent on
the priority of the problem. Company can elevate any problem to a higher level
any time it is deemed appropriate.

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

- 63 -



--------------------------------------------------------------------------------

Exhibit C

 

Installation Requirements

 

At the time of the signing of this Agreement, Supplier had not been certified by
Company to perform installation. Therefore, the parties agree that Article 8.0
including clauses 8.1 – 8.19 shall not become effective until such certification
may occur. The parties also hereby agree that at the time of such certification,
Exhibit C shall be negotiated, in good faith, to develop Installation
requirements.

 

[Remainder of Exhibit C intentionally deleted]

 

- 64 -



--------------------------------------------------------------------------------

Exhibit D - MWBE Reporting

 

This exhibit sets forth the definition of MWBE Suppliers and the Program
Reporting Form.

 

MINORITY AND WOMEN-OWNED BUSINESS ENTERPRISES DEFINITION

 

Definition of MWBEs:

 

An MWBE is defined as a business, which is owned, controlled and operated by
minority or women group members. MWBE ownership exists in a business which is at
least 51% owned by minority or women group members, or in the case of a publicly
held company, a firm which at least 51% of the stock is owned by minority or
women group members. MWBE companies must be located within the United States,
its territories or possessions; and the owners must be United States citizens.
(In California only, legal aliens with permanent resident status in the United
States are also eligible.)

 

Operate/Control:

 

Operate is defined as being actively involved in the day-to-day management.
Control is defined as exercising the power to make policy decisions.

 

Certification process:

 

AT&T utilizes a self-certification process in addition to recognizing
certification of MWBEs by agencies such as: Regional affiliates of the National
Minority Supplier Development Council, Small Business Administration 8(a)
certification, State government agencies, municipal government agencies, Women
Business Owners Corporation, Women’s Business Enterprise National Council, and
the California Clearinghouse. AT&T accepts certification only from those
agencies that recognize MWBEs as defined in this document.

 

Groups Considered Minorities:

 

• Native Americans: Persons having origins in any of the original peoples of
North America or the Hawaiian Islands, in particular, American Indians, Eskimos,
Aleuts, and Native Hawaiians.

 

• Asian Pacific Americans: Persons having origins in Asia including, but not
limited to, Japan, China, Vietnam, Korea, Samoa, Guam, the US Trust Territories
of the Pacific, The Philippines, Northern Mariana Islands, Laos, Cambodia,
Taiwan, Burma, Thailand, Malaysia, Indonesia, Singapore, Brunei, Republic of the
Marshall Islands, or the Federated States of Micronesia.

 

• Asian Indian Americans: Persons having origins in the Indian subcontinent
including, but not limited to India, Pakistan, Bangladesh, Sri Lanka, Bhutan, or
Nepal.

 

• African Americans: Persons having origin in any Black racial groups of Africa.

 

• Hispanic Americans: All persons of Mexican, Puerto Rican, Cuban, South or
Central American, or other Spanish culture or origin.

 

Non-Minority Women-Owned: All non-minority women not covered by the definition
of groups considered minorities above.

 

- 65 -



--------------------------------------------------------------------------------

Disabled Veterans: (California only) A veteran of the military, naval, or air
service of the United States with a service-connected disability who is a
resident of the State of California, and whose disabled veteran status has been
certified by the State Treasurer (in the case of business enterprises seeking
contracts to supply utilities with professional bond services), or the Office of
Small and Minority Business (OSMB) (in the case of business enterprises seeking
contracts to supply utilities with any other type of products or services).

 

MWBE Second Tier Sourcing

Program Reporting Form

 

(Required for National and California Reporting)

PART I: NATIONAL REPORTING

 

Indirect and Direct Reporting Options

 

INDIRECT METHOD

 

1.   

Revenues from AT&T

$                                         
                                        
                                        
                                        
                                        
                                              

2.   

AT&T % of Total

Revenues                                         
                                        
                                        
                                        
                                                                      

                        (Revenues from AT&T/Total Domestic Revenues)

3.   

Total MBE Dollars

$                                         
                                        
                                        
                                        
                                        
                                              

                        (Total Payments to MBEs)

4.   

Total WBE Dollars

$                                         
                                        
                                        
                                        
                                        
                                              

                        (Total Payments to WBEs)

5.   

Total AT&T Attributable MBE $

                                                                               
                                        
                                        
                                        
                                                    

                        (AT&T % of Total Revenues x Total MBE $)

6.   

Total AT&T Attributable WBE $

                                                                               
                                        
                                        
                                        
                                                    

                        (AT&T % of Total Revenues x Total WBE $)

7.   

Total AT&T Attributable MWBE $

                                                                               
                                        
                                        
                                        
                                                    

                        (Line 5 + Line 6)

8.    Goals: MBE $ or %                                                  WBE $
or %                                                  Total MWBE $ or
%                                                 

 

- 66 -



--------------------------------------------------------------------------------

DIRECT METHOD

 

1.   

Total AT&T Attributable MBE $

                                                                               
                                        
                                        
                                        
                                                    

2.   

Total AT&T Attributable WBE $

                                                                               
                                        
                                        
                                        
                                                    

3.   

Total AT&T Attributable MWBE $

                                                                               
                                        
                                        
                                        
                                                    

4.    Goals: MBE $ or %                                                  WBE $
or %                                                  Total MWBE $ or
%                                                 

 

Reporting Period:                                         
                                                         Date:
                                        
                                                                              
Company Name:                                         
                                                           Name of CEO:
                                        
                                                            
Address:                                     
                                        
                                        
                                        
                                        
                                             Preparer’s Name:
                                        
                                                         
Phone:                                     
                                                                               
Title:                                     
                                        
                                             Fax:
                                        
                                                                               
 

 

- 67 -



--------------------------------------------------------------------------------

PART II: CALIFORNIA REPORTING ONLY

 

Indirect and Direct Reporting Options

 

INDIRECT METHOD

 

1.   

Revenues from AT&T

$                                         
                                        
                                        
                                        
                                        
                                            

2.   

AT&T % of Total

Revenues                                         
                                        
                                        
                                        
                                                                    

                        (Revenues from AT&T/Total Domestic Revenues)

3.   

Total MBE Dollars

$                                         
                                        
                                        
                                        
                                        
                                            

                        (Total Payments to MBEs)

4.   

Total WBE Dollars

$                                         
                                        
                                        
                                        
                                        
                                            

                        (Total Payments to WBEs)

5.   

Total SDV Dollars

$                                         
                                        
                                        
                                        
                                        
                                            

                        (Total Payments to SDVs)

6.   

Total AT&T Attributable MBE $

                                                                               
                                        
                                        
                                        
                                                 

                        (AT&T % of Total Revenues x Total MBE $)

7.   

Total AT&T Attributable WBE $

                                                                               
                                        
                                        
                                        
                                                 

                        (AT&T % of Total Revenues x Total WBE $)

8.   

Total AT&T Attributable SDV $

                                                                               
                                        
                                        
                                        
                                                 

                        (AT&T % of Total Revenues x Total SDV $)

9.   

Total AT&T Attributable MWSDVBE $

                                                                               
                                        
                                        
                                        
                                                 

                        (Line 6 + Line 7 + Line 8)

10.    Goals: MBE $ or %                            WBE $ or %
                           SDV $ or %                            Total MWSDVBE $
or %                           

 

- 68 -



--------------------------------------------------------------------------------

DIRECT METHOD

 

1.   

Total AT&T Attributable MBE $

                                                                               
                                        
                                        
                                        
                                                    

2.   

Total AT&T Attributable WBE $

                                                                               
                                        
                                        
                                        
                                                    

3.   

Total AT&T Attributable SDV $

                                                                               
                                        
                                        
                                        
                                                    

4.   

Total AT&T Attributable MWSDVBE $

                                                                               
                                        
                                        
                                        
                                                    

5.    Goals: MBE $ or %                            WBE $ or %
                           SDV $ or %                            Total MWSDVBE $
or %                           

 

Reporting Period:                                         
                                                         
Date:                                     
                                                                             
Company Name:                                         
                                                            Name of CEO:
                                        
                                                       
Address:                                     
                                        
                                        
                                        
                                        
                                             Preparer’s Name:
                                        
                                                           Phone:
                                        
                                                                       Title:
                                        
                                                                              
   Fax:                                         
                                                                           

 

- 69 -



--------------------------------------------------------------------------------

SECOND TIER REPORTING SUPPLIER LISTING

 

Supplier

--------------------------------------------------------------------------------

   Address


--------------------------------------------------------------------------------

   Phone


--------------------------------------------------------------------------------

   Service Description


--------------------------------------------------------------------------------

  

VON

Number or

OSMB

Reference

Number

--------------------------------------------------------------------------------

  

Ethnic

Code / SDV

--------------------------------------------------------------------------------

  

Year To

Date $

--------------------------------------------------------------------------------

 

If additional space is needed to list suppliers, please make copies of this
page.

 

Mail or fax report to:   Jackie La Joie     3520 Drawbridge Parkway, 107A    
Greensboro, NC 27410     Ph. 336-545-1921     Fax 336-698-2051

 

- 70 -



--------------------------------------------------------------------------------

Exhibit E

Escrow Agreement

 

Agreement made this 21 day of December, 2000, among Fort Knox Escrow Services,
Inc. (hereinafter referred to as “Agent”), Avici Systems, Inc., a Delaware
corporation, (hereinafter referred to hereafter as “Supplier”), and AT&T Corp.,
a New York corporation (hereinafter referred to as “Company”), and with respect
to which the parties agree as follows:

 

Background

 

1. Company has issued and Supplier has accepted Contract Number #20001130.2.C,
for the License of Supplier’s Software, and associated Services from Supplier;
and

 

2. Company’s ability to use Supplier’s Software without Software Source Material
would be seriously jeopardized upon the occurrence of certain events; and

 

3. Contract Number #20001130.2.C for the License contains a section entitled
“Source Programs and Technical Documentation” in which Supplier agrees to enter
into an Escrow Agreement to assure the availability to Company of Software
Source Material.

 

Definitions

 

Any provision of this Agreement, which is in capital letters, shall have the
meaning set forth in the Definitions Appendix attached to this Agreement,
whether or not such provision is differently defined elsewhere.

 

Deposit in Escrow

 

1.Supplier shall deliver to Agent within thirty (30) business days from the date
of this Agreement a complete package of the media conveying Software Source
Material. Upon delivery in escrow, the right to beneficial use of the Software
Source Material shall vest in Company, subject solely to the conditional right
to immediate possession thereof as set forth in this Agreement. Agent shall not
be responsible for the accuracy or completeness of the Software Source Material
except to determine that the package contains the material listed in the letter
transmitting the Software Source Material to Agent.

 

2. Supplier shall not during the duration of this Agreement sell, pledge, assign
or otherwise transfer, dispose of or encumber its interest in the Software
Source Material conveyed to Agent or the media conveying it without the prior
written consent of Company. Nothing herein shall impair the right of Supplier to
use or sell any trade secret or other proprietary information, which is the same
as, or is a copy of the information embodied in the Software Source Material
held by Agent. In the event of a merger, or the acquisition of all or
substantially all of Suppliers assets, title to the Software Source material as
deposited with Agent may be transferred to the surviving entity, and this Escrow
Agreement assigned accordingly, upon notice to Agent and Company.

 

- 71 -



--------------------------------------------------------------------------------

Deposit of Changes

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/. Under no circumstances shall the Agent
return to Supplier any Software Source Material or delete from the Software
Source Material any part thereof. Agent shall not be responsible for the
accuracy, completeness or timeliness of Changes submitted to it except to
determine that the package consists of the items listed in the letter
transmitting the Changes to Agent.

 

Confirmation of Receipt

 

Agent shall deliver to Supplier and Company written confirmation of receipt of
any Software Source Material or Changes received pursuant to the Deposit in
Escrow and Deposit of Changes clauses within three (3) business days from
receipt thereof. The confirmation shall consist of a listing of the items of
Software Source Material or Changes, as the case may be, delivered together with
a list of items of Software Source Material affected by the Changes.

 

Review of Software Source Material and Changes

 

1. If requested in writing by Company, Supplier shall deliver to Company a
complete fully documented copy of any Software Source Material to be placed in
escrow. Supplier shall, in the presence of Company’s technical representative,
compile the Software Source Material and test the resulting object code to
verify that the delivered Software Source Material is sufficient and complete
for the purpose of this Agreement. If such tests confirm that the Software
Source Material is sufficient and complete, the verification shall be reduced to
writing and signed by Company and Supplier. The sole purpose of such review is
to preliminarily verify that the Software Source Material contains sufficient
technical information for the purpose stated in this Agreement. No copies or
notes thereof shall be made or taken by any of the reviewing personnel.

 

2. Supplier also agrees to submit Changes to the same review and approval
procedure used for the Software Source Material prior to submission of the
Changes to Agent.

 

3. If as a result of the evaluation set forth in Paragraphs 1 and 2 of this
clause any portion of the Software Source Material is found to be incomplete or
inadequate to enable Company to use the same for the purposes stated in this
Agreement, Supplier agrees to promptly furnish to Company any and all technical
information required to correct such deficiency in the Software Source Material
and to make such Software Source Material complete.

 

4. Upon completion of the verification described in Paragraphs 1 and 2 of this
clause, Company shall, in the presence of a representative of Supplier deposit
the verified Software Source Material in a sealed container and give it to
Agent. Company agrees not to break the seal on the container unless and until
the contingencies set forth in the Causes for Release from Escrow clause are
met.

 

- 72 -



--------------------------------------------------------------------------------

5. If Company assumes responsibility for the Software Source Material in
accordance with the Causes for Release from Escrow clause of this Agreement,
[CONFIDENTIAL TREATMENT REQUESTED] /*/, Supplier may, at the Company’s sole
discretion, as of a date mutually agreed upon by Company and Supplier, reassume
such responsibilities if Supplier has fully remedied any such Causes for Release
from Escrow to the Company’s satisfaction.. In such case Supplier shall, as of
the mutually agreed date, recommence such [CONFIDENTIAL TREATMENT REQUESTED]
/*/. Upon such resumption by Supplier, Company shall remove the Software Source
Material from the custody of its technical employees, replace the media
containing the Software Source Material in a sealed container then returned to
Agent, and shall [CONFIDENTIAL TREATMENT REQUESTED] /*/. Any Use by Supplier
outside [CONFIDENTIAL TREATMENT REQUESTED] /*/.

 

Protection of Software Source Material

 

Software Source Material may be furnished under this Agreement with restrictions
if it is in human- readable form and clearly marked as proprietary. Company, for
[CONFIDENTIAL TREATMENT REQUESTED] /*/after the expiration or termination of
Contract Number GA 20001130.2.C, shall hold the Software Source Material in
confidence, shall use the Software Source Material only as provided in the
License, and shall not disclose the Software Source Material to any third party
without prior written approval of the Supplier. Company’s use of Software Source
Material shall include the disclosure to and use by any of its Affiliates (as
defined in Contract Number GA 20001130.2.C), provided they are under a duty to
treat the Software Source Material AS provided in this clause.

 

Company shall not be liable for the inadvertent or accidental disclosure of
Software Source Material, if the disclosure occurs despite the exercise of the
same degree of care as Company normally takes to preserve its own such
proprietary information of like character.

 

These restrictions on the use or disclosure of Software Source Material shall
not apply to Software Source Material:

 

i. independently developed by or for company or lawfully received from another
source free of restriction by that source and without breach of this Agreement;
or

 

ii. which is or becomes generally available to the public without breach of the
Agreement by Company; or

 

iii. which at the time of disclosure was known to Company free of restriction by
another; or

 

iv. which was fixed in media not marked as proprietary when furnished to
Company.

 

The Software Source Material shall remain the property of Supplier and shall be
returned upon Company’s determination that it no longer has a need for the
Software Source Material or as

 

- 73 -



--------------------------------------------------------------------------------

provided in the Review of Software Source Material and Changes clause. Company
may, however, retain one copy of all written materials returned to provide an
archive record of the disclosure, and not to be used for operational purposes.

 

Causes for Release from Escrow

 

Upon the giving of Notice to Agent by Company that one or more of the following
conditions exists, Agent shall proceed in accordance with the Procedures clause:

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

- 74 -



--------------------------------------------------------------------------------

Procedures

 

Within three (3) business days following receipt of the Notice, Agent shall
serve a copy of the Notice on Supplier and shall confirm such delivery in
writing to Company.

 

1. If Agent does not receive (i) a written statement from Company withdrawing
the Notice or (ii) a Counternotice from Supplier within fifteen (15) business
days of the service of Notice on Supplier, Agent shall forthwith deliver the
Software Source Material to Company.

 

2. If Agent receives from Company within the fifteen (15) business day period a
written statement withdrawing the Notice, Agent shall notify Supplier of such
withdrawal and this Agreement shall continue in full force and effect as if no
Notice had been communicated to Agent.

 

3. If Supplier disputes the existence of all the conditions upon which the
Notice is based, Supplier shall within the fifteen (15) business day period give
to Agent a Counternotice. If the Counternotice is received by Agent before the
close of business on the last business day of such period, Agent shall, within
three (3) business days of receipt of the Counternotice, serve the Counternotice
on Company and withhold delivery of the Software Source Material pending receipt
of either (i) a certified copy of the award of the Arbitrator pursuant to the
Mediation and Arbitration clause of this Agreement or (ii) other instructions
signed jointly by Supplier and Company.

 

4. Notwithstanding any other provisions of this Agreement, Agent shall promptly
deliver the Software Source Material to the party designated in writing signed
jointly by Supplier and Company. If no such writing is received and this
Agreement terminates other than by reason of delivery of the Software Source
Material to Company, Agent shall deliver the Software Source Material to
Supplier.

 

5. Right to unrestricted possession, subject to the terms of this Escrow
Agreement of the Software Source Material shall vest in Company upon Agent’s
delivery thereof to Company and Company may use the Software Source Material
without payment of any nature to Supplier.

 

Mediation and Arbitration

 

If a dispute arises out of or relates to this Agreement, or its breach, and the
parties have not been successful in resolving such dispute through negotiation,
the parties agree to attempt to resolve the dispute through mediation by
submitting the dispute to a sole mediator selected by the parties or, at any
time at the option of a party, to mediation by the American Arbitration
Association (“AAA”). If not thus resolved, it shall be referred to a sole
arbitrator selected by the parties within thirty days of the mediation or, in
the absence of such selection, to final and binding arbitration by a sole
arbitrator under the AAA Arbitration Rules (“Rules”) in effect on the date of
this Agreement. The mediation and arbitration, including arguments and briefs,
shall be in the English language in New York City, New York, United States of
America. The arbitrator may not limit, expand or otherwise modify the terms of
this Agreement or award exemplary or punitive damages or attorney’s fees. The
arbitrator shall apply the substantive (not the conflicts)

 

- 75 -



--------------------------------------------------------------------------------

law of the state specified in the choice of law provision set forth elsewhere in
this Agreement. The award shall be in United States dollars. Judgment upon the
award rendered in the arbitration may be entered in any court having
jurisdiction thereof. Each party shall bear its own expenses (including
attorney’s fees) and an equal share of the expenses of the mediator and
arbitrator and the fees of the AAA. The parties, their representatives, other
participants and the mediator and arbitrator shall hold the existence, content
and result of the mediation and arbitration in confidence. Nothing in this
clause shall be construed to preclude any party from seeking injunctive relief
in order to protect its rights pending mediation or arbitration. A request by a
party to a court for such injunctive relief shall not be deemed a waiver of the
obligation to mediate or arbitrate.

 

- 76 -



--------------------------------------------------------------------------------

Agent Charges

 

All fees and expenses, including reasonable attorneys’ fees, charged by Agent
for its activities under this Agreement shall be borne solely by Supplier. If
Supplier fails to pay such charges, Agent shall promptly so notify Company.
Company shall either (i) authorize Agent to terminate this Agreement and return
the Software Source Material to Supplier or (ii) give Notice to Agent to deliver
to Company the Software Source Material.

 

Duration

 

This Agreement shall continue in effect so long as Contract number GA
20001130.2.C in effect, or any software licensed by Company is being used by
Company or its customers, and Company is contractually bound to provide warranty
support and maintenance to said customer(s). Provided, however that this
Agreement shall not have been earlier terminated either (i) by delivery of the
Software Source Material as provided in this Agreement or (ii) by Company
authorizing the Agent to return the Software Source Material to the Supplier.

 

Agents Rights and Responsibilities

 

1. Agent shall not be under any duty to give the Software Source Material held
under this Agreement any greater degree of care than it gives its own similar
property.

 

2. With respect to Company, Agent may act in reliance upon any written
instrument signed by a member of Company’s Supplier Management Division.

 

3. With respect to Supplier, Agent may act in reliance upon any written
instrument signed by an officer of Supplier. Any writing to Agent by an officer
of Supplier shall be accompanied by a Certificate of Incumbency by the Secretary
or Assistant Secretary of Supplier, which shall state that the person signing
the writing is an officer of Supplier as of that date.

 

4. Agent may act upon advice of counsel in reference to any matter connected
with this Agreement and shall not be liable for any mistake of fact or error of
judgment, or for any acts or omissions of any kind, unless caused by its willful
misconduct or gross negligence.

 

5. This Agreement sets forth the exclusive duties of Agent with respect to any
and all matters pertinent to such duties.

 

6. Agent shall not be obligated to advise any party as to its rights and
obligations under this Agreement.

 

7. Agent does not have and will not have any interest in the Software Source
Material or any part thereof held under this Agreement other than as escrow
holder having possession of the Software Source Material.

 

8. If Agent receives notice that a proceeding has been commenced under any
provision of the Federal Bankruptcy Act by or against Supplier, Agent shall
notify Company within three (3) business days of Agent’s receipt of notice.

 

- 77 -



--------------------------------------------------------------------------------

Notices

 

Any Notice, Counternotice, demand, or other communication required or which may
be given, under this Agreement shall be in writing and shall be given or made by
overnight courier service which provides the sender with written record of
delivery, and shall be addressed to the respective parties as follows:

 

To Supplier:    Avici Systems, Inc.      101 Billerica Avenue North Billerica,
MA 01862-1256      Attention: Barbara Cary /General Counsel To Company:    AT&T
Corp.      Supplier Management Division      900 Route 202/206 N.     
Bedminster, NJ 07921      Attention: Thomas Brescia      Room 2C211A To Agent:
   Fort Knox Escrow Services, Inc.      2100 Norcross Parkway      Suite 150  
   Norcross, GA 30071      Attention: Chris Smith      Ph. 800.875.5669      Fax
770-239-9201

 

The Notice, Counternotice, DEMAND, or other communication shall be deemed to
have been given or made when picked up by the delivery services mentioned above.
The above addresses may be changed at any time by giving thirty (30) days’ prior
written notice.

 

Time of the Essence

 

The parties agree, understand and declare that time is of the essence with
respect to all provisions of this Agreement. In determining any time period, the
day upon which action is taken to start the period shall not be counted, and the
period shall end with the close of business on the last designated day of the
period.

 

Choice of Law

 

The construction, interpretation and performance of this Agreement and all
transactions under it shall be governed by the laws of the State of New Jersey,
excluding its choice of law

 

- 78 -



--------------------------------------------------------------------------------

rules and excluding the Convention for the International Sale of Goods. Supplier
agrees to submit to the jurisdiction of any court wherein an action is commenced
against Company based on a claim for which Supplier has agreed to indemnify
Company under this Agreement.

 

Entire Agreement

 

This Agreement constitutes the entire Agreement between the parties with respect
to source code in escrow, superseding all prior oral and written communications,
agreement and undertakings of Supplier and Company with respect to such Software
Source Material.

 

Agreement Changes

 

This Agreement shall not be revoked, rescinded or modified as to any of its
terms and conditions except by consent in writing signed by all the parties.

 

Agreed:      Agent:    Supplier: By:                                         
                                                                                
     By:                                      
                                                                               
  Name:                                         
                                                                               
Name:                                     
                                                                           
Typed or Printed    Typed or Printed Title
                                        
                                                                               
   Title:                                         
                                                                         
Company: AT&T Corp.      By                                      
                                        
                                                    Name:
                                        
                                                                               
  Typed or Printed      Title:                                         
                                                                              
    

 

Definitions Appendix for Escrow Agreement

 

Definitions

 

1. Software Source Material means all source programs and technical
documentation necessary to [CONFIDENTIAL TREATMENT REQUESTED] /*/, including but
not limited to [CONFIDENTIAL TREATMENT REQUESTED] /*/. All Software Source
Material shall be clearly marked and segregated to clearly identify the items of
Software Source Material.

 

- 79 -



--------------------------------------------------------------------------------

2. Changes mean new or additional Software Source Material which, when added to
the [original/first version of the] Software Source Material retained by Agent,
[CONFIDENTIAL TREATMENT REQUESTED] /*/. All such Changes shall conform to the
marking requirements of paragraph 1 and shall identify the programs or
documentation being modified by the Changes.

 

3. Notice means written communication from Company to Agent setting forth (i) a
demand to deliver to Company the Software Source Material and (ii) a statement
setting forth the condition or conditions upon which Company’s demand is based.

 

4. Counternotice means a written communication from Supplier to Agent setting
forth (i) a demand to withhold any delivery of the Software Source Material and
(ii) a statement setting forth facts supporting Supplier’s demand.

 

5. License means the license of software from Supplier under Contract Number
20001130.2.C.

 

6. Modifications means mean additions to or deletions from the Software, or
merges of the Software with other software, in each case forming an updated or
otherwise modified software, or other software which works with the Software,
which are originated, specified, or implemented by the Company. Notwithstanding
any provisions to the contrary, all Modifications are exclusively owned by the
Company.

 

- 80 -



--------------------------------------------------------------------------------

EXHIBIT F

 

HARDWARE, SOFTWARE AND SERVICES, PRICING AND DISCOUNTS

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

- 81 -



--------------------------------------------------------------------------------

Exhibit H

 

New Products Milestones

 

Product   Availability

 

[CONFIDENTIAL TREATMENT REQUESTED] /*/

 

- 82 -